Exhibit 10.1

 

Execution Copy

 

AMENDED AND RESTATED
STOCKHOLDERS’ AGREEMENT

 

THIS AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT, dated this 17th day of May,
2011, is entered into by and among (i) Radius Health, Inc., a Delaware
corporation (the “Corporation”), (ii) those common stockholders of the
Corporation listed on Schedule 1 hereto (hereinafter referred to collectively as
the “Common Stockholders”), (iii) those stockholders of the Corporation who hold
Series A-1 Convertible Preferred Stock, par value $.01 per share (“Series A-1
Preferred Stock”), listed on Schedule 2 hereto (hereinafter referred to
collectively as the “Series A-1 Stockholders”), (iv) those stockholders of the
Corporation who hold Series A-2 Convertible Preferred Stock, par value $.01 per
share (“Series A-2 Preferred Stock”), listed on Schedule 3 hereto (hereinafter
referred to collectively as the “Series A-2 Stockholders”), (v) those
stockholders of the Corporation who hold Series A-3 Convertible Preferred Stock,
par value $.01 per share (“Series A-3 Preferred Stock”), listed on Schedule 4
hereto (hereinafter referred to collectively as the “Series A-3 Stockholders”),
(vi) those stockholders of the Corporation who hold Series A-4 Convertible
Preferred Stock, par value $.01 per share (“Series A-4 Preferred Stock”), listed
on Schedule 5 hereto (hereinafter referred to collectively as the “Series A-4
Stockholders”), (vii) that certain stockholder of the Corporation who holds
Series A-5 Convertible Preferred Stock, par value $.01 per share (“Series A-5
Preferred Stock”), listed on Schedule 6 hereto (hereinafter referred to as the
“Series A-5 Stockholder”) and (viii) any person or entity that becomes a party
hereto pursuant to Section 17 hereof or otherwise (the “Additional
Stockholders”).

 

WITNESSETH:

 

WHEREAS, the Corporation and the Series A-1 Stockholders have entered into a
Series A-1 Convertible Preferred Stock Purchase Agreement, dated the date hereof
(the “Stock Purchase Agreement”), in connection with which the Corporation has
agreed to sell shares Series A-1 Preferred Stock, and the Corporation desires to
grant to the Series A-1 Stockholders certain registration and other rights with
respect to such shares;

 

WHEREAS, the Corporation and certain of the other parties hereto entered into an
Amended and Restated Stockholders’ Agreement, dated December 15, 2006, as
amended by Amendment No. 1 to Amended and Restated Stockholders’ Agreement,
dated February 22, 2007, Amendment No. 2 to Amended and Restated Stockholders’
Agreement, dated August 17, 2007, and Amendment No. 3 to Amended and Restated
Stockholders’ Agreement, dated October 18, 2008 (as so amended, the “Prior
Agreement”), which Prior Agreement the requisite persons desire to amend and
restate in its entirety as set forth herein; and

 

WHEREAS, as a condition to Series A-1 Stockholders entering into the Stock
Purchase Agreement, the Common Stockholders, Series A-2 Stockholders, Series A-3
Stockholders, Series A-4 Stockholders, Series A-5 Stockholder and Series A-6
Stockholder (as hereinafter defined) have agreed to certain restrictions on
their rights to dispose of their shares of Common Stock (as hereinafter defined)
and Preferred Stock (as hereinafter defined) as contained in this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and undertakings of the Corporation and the Stockholders hereunder and
under the Stock Purchase Agreement, the parties hereto do hereby agree as
follows:

 

SECTION 1.  Definitions. As used herein, the following terms shall have the
following respective meanings:

 

Board shall mean the Board of Directors of the Corporation.

 

--------------------------------------------------------------------------------


 

BB Bio shall mean BB Biotech Ventures II, L.P. including any successor thereto
or any assignee of the interest, in whole or in part, of BB Bio under this
Agreement

 

BB Bio Group shall mean: (i) BB Bio; (ii) BB BIOTECH AG, (iii) any investment
fund limited partnership now existing or hereafter formed which is affiliated
with or under common control with one or more general partners of any general
partner of any of the foregoing (a “BB Bio Fund”); (iv) any limited partners or
affiliates of BB Bio or any other BB Bio Fund; and (v) any successors or assigns
of any of the foregoing.

 

Brookside shall mean Brookside Capital Partners Fund L.P., a Delaware limited
partnership, including any successor thereto or any assignee of the interest, in
whole or in part, of Brookside Capital Partners Fund L.P. under this Agreement.

 

Brookside Group shall mean: (i) Brookside; (ii) any investment fund limited
partnership now existing or hereafter formed which is affiliated with or under
common control with one or more general partners of any general partner of
Brookside (a “Brookside Fund”); (iii) any limited partners or affiliates of
Brookside or any other Brookside Fund; and (iv) any successors or assigns of any
of the foregoing.

 

Certificate shall mean the Fourth Amended and Restated Certificate of
Incorporation of the Corporation and the certificate of incorporation of the
Corporation’s successors and assigns, each as amended from time to time.

 

Commission shall mean the U.S. Securities and Exchange Commission.

 

Common Stock shall mean the Common Stock, par value $.01 per share, of the
Corporation.

 

Effectiveness Date means, with respect to the Registration Statement required to
be filed under Section 3.4(a), the 90th calendar day following the Closing Date;
provided, however, that, if the Commission reviews and has written comments to
the filed Registration Statement, then the Effectiveness Date shall be the 180th
calendar day following the Closing Date; provided further, however, that in the
event the Corporation is notified by the Commission that the Registration
Statement will not be reviewed or is no longer subject to further review and
comments, the Effectiveness Date shall be the fifth Trading Day following the
date on which the Corporation is so notified if such date precedes the dates
required above; provided further, however, that if the Effectiveness Date falls
on a Saturday, Sunday or other day on which the Commission is not open for
business, then the Effectiveness Date shall be extended to the next day on which
the Commission is open for business.

 

Effectiveness Period shall have the meaning set forth in Section 3.4(a) hereof.

 

Equity Percentage shall mean, as to any Series A-1 Stockholder or Other
Preferred Stockholder, as applicable, that percentage figure which expresses the
ratio that (a) the number of shares of issued and outstanding Common Stock then
owned by such Series A-1 Stockholder or Other Preferred Stockholder bears to
(b) the aggregate number of shares of issued and outstanding Common Stock then
owned by all Series A-1 Stockholders and Other Preferred Stockholders. For
purposes solely of the computation set forth in clauses (a) and (b) above and
the right of oversubscription (as set forth in Section 2.3(d)), all issued and
outstanding securities held by the Series A-1 Stockholders and Other Preferred
Stockholders that are convertible into or exercisable or exchangeable for shares
of Common Stock (including any issued and issuable shares of Preferred Stock) or
for any such convertible, exercisable or exchangeable securities, shall be
treated as having been so converted, exercised or exchanged at the rate

 

2

--------------------------------------------------------------------------------


 

or price at which such securities are convertible, exercisable or exchangeable
for shares of Common Stock in effect at the time in question (which, for
purposes of Section 2.3 of this Agreement, shall be at the time of delivery by
the Corporation of the notice of the Offer contemplated by Section 2.3(b)),
whether or not such securities are at such time immediately convertible,
exercisable or exchangeable.

 

Event shall have the meaning set forth in Section 3.4(b) hereof.

 

Event Date shall have the meaning set forth in Section 3.4(b) hereof.

 

Exchange Act shall mean the Securities Exchange Act of 1934, as amended.

 

Exchange Act Registration Statement shall have the meaning set forth in
Section 2.5 hereof.

 

Excess Securities shall have the meaning set forth in Section 2.3(d) hereof.

 

Excess Securities Notice shall have the meaning set forth in
Section 2.3(d) hereof.

 

Excess Securities Period shall have the meaning set forth in
Section 2.3(d) hereof.

 

Excluded Forms shall have the meaning given such term in Section 3.5 hereof.

 

Excluded Securities shall mean, collectively:

 

(i)            the Reserved Shares:

 

(ii)           Common Stock issued or issuable to officers, directors or
employees of or consultants or independent contractors to the Corporation,
pursuant to any written agreement, plan or arrangement, including pursuant to
any options granted under the 2003 Long-Term Incentive Plan, as amended, of the
Corporation, to purchase, or rights to subscribe for, such Common Stock, that
has been approved in form and in substance by the holders of a majority of the
voting power of the Series A-1 Preferred Stock then outstanding, calculated in
accordance with Section A.6(a) of Article III of the Certificate, and which, as
a condition precedent to the issuance of such shares, provides for the vesting
of such shares and subjects such shares to restrictions on Transfers and rights
of first offer in favor of the Corporation; provided, however, that the maximum
number of shares of Common Stock heretofore or hereafter issuable pursuant to
the 2003 Long-Term Incentive Plan, as amended, and all such agreements, plans
and arrangements shall not exceed 2,015,666 shares of Common Stock;

 

(iii)          Common Stock issued as a stock dividend payable in shares of
Common Stock, or capital stock of any class issuable upon any subdivision,
recombination, split-up or reverse stock split of all the outstanding shares of
such class of capital stock of the Corporation;

 

(iv)          Common Stock or other securities issued or issuable pursuant to
the acquisition by the Corporation of any other corporation, partnership, joint
venture, trust or other entity by any merger, stock acquisition, reorganization,
purchase of substantially all assets or otherwise in which the Corporation, or
its stockholders of record immediately prior to the effective date of such
transaction, directly or indirectly, own at least a majority of the voting power
of the acquired entity or the resulting entity after such transaction, in each
case so long as such transaction is approved by the Board of Directors;

 

3

--------------------------------------------------------------------------------


 

(v)           Common Stock or other securities issued or issuable to banks,
lenders or landlords, provided that each such issuance is approved by the Board
of Directors, including, but not limited to, warrants to acquire Common Stock
held by Silicon Valley Bank (or its affiliates, successors and assignees),
warrants to purchase Preferred Stock issued or to be issued to GE Healthcare
Financial Services, Inc. (“GEHFS”) and Oxford Finance Corporation (“OFC”)
pursuant to a proposed debt financing approved by the Board of Directors (the
“GE Financing”), shares of Preferred Stock issued or issuable to GE in
connection with the GE Financing or upon exercise by GEHFS or OFC of warrants
issued in the GE Financing and shares of common stock issuable upon conversion
of any such shares of Preferred Stock issued to GEHFS or OFC pursuant to the GE
Financing;

 

(vi)          Common Stock or other securities issued or issuable to third
parties in connection with strategic partnerships or alliances, corporate
partnerships, joint ventures or other licensing transactions, provided that each
such transaction and related issuance is approved by the Board of Directors,
including, but not limited to, (A) any shares of Preferred Stock or Common Stock
issued or issuable to Ipsen Pharma SAS (“Ipsen”), pursuant to the terms of that
certain License Agreement, as amended and may be amended with the approval of
the Board of Directors of the Corporation and in effect from time to time, by
and between the Corporation and Ipsen as payment milestones in lieu of cash
payments and (B) shares of Series A-5 Stock issued or issuable pursuant to that
certain Stock Issuance Agreement as of March 29, 2011 by and between the
Corporation and Nordic Bioscience and the letter agreement as of March 29, 2011
by and between the Corporation and Nordic Bioscience, pursuant to which the
Corporation will issue shares of the Corporation’s Series A-5 Convertible
Preferred Stock, $0.01 par value per share and the issuance of Series A-6 Stock
issued or to be issued as dividends on such Series A-5 Stock, and shares of
Common Stock issuable upon conversion of any such shares of Series A-5 Stock and
Series A-6 Stock;

 

(vii)         Common Stock or other securities, the issuance of which is
approved by the Majority Investors, with such approval expressly waiving the
application of the anti-dilution or right of first refusal provisions of the
Agreement as a result of such issuance;

 

(viii)        Preferred Stock or Common Stock issued or issuable pursuant to any
warrant outstanding as of the date hereof or any warrant and any shares of
Preferred Stock or common stock, or common stock issued upon exercise of any
Preferred Stock, issued in connection with the Qualified Financing, including,
but not limited to a warrant for shares of Series A-1 Preferred Stock issued or
issuable to Leerink Swan, any shares of Preferred Stock or Common Stock upon
exercise thereof and any Common Stock issuable upon conversion of such Preferred
Stock issued upon exercise thereof; and

 

(ix)           All shares of Preferred Stock and Common Stock issued pursuant to
the Stock Purchase Agreement and related recapitalization, as the same may be
amended from time to time by the parties thereto in accordance with its terms,
and all shares of Common Stock issued or issuable upon conversion of any such
shares of Preferred Stock.

 

Filing Date means, with respect to the Registration Statement required to be
filed under Section 3.4, the 60th calendar day following the date of
consummation of the Merger; provided, however, that if the Filing Date falls on
a Saturday, Sunday or other day on which the Commission is not open for
business, then the Filing Date shall be extended to the next day on which the
Commission is open for business.

 

FINRA shall have the meaning set forth in Section 3.4(b)(viii) hereof.

 

4

--------------------------------------------------------------------------------


 

Group shall mean: (i) as to any Stockholder that is a corporation or other
entity, any and all of the venture capital limited partnerships or corporations
now existing or hereafter formed that are affiliated with or under common
control with one or more of the controlling stockholders of such Stockholder and
any predecessor or successor thereto; (ii) in the case of any member of the HCV
Group, any other member of the HCV Group; (iii) in the case of any member of the
MPM Group, any other member of the MPM Group; (iv) in the case of any member of
the Brookside Group, any other member of the Brookside Group; (v) in the case of
any member of the Oxford/Saints Group, any other member of the Oxford/Saints
Group; (vi) in the case of any member of the BB Bio, any other member of the BB
Bio Group and (vi) in the case of Wellcome, any successor trustee of the
Wellcome Trust or additional trustee or trustees of the Wellcome Trust from time
to time, or any company whose shares are all held directly or indirectly by the
Wellcome Trust, or any nominee or custodian of any such person.

 

HCV Group shall mean: (i) HCV VII; (ii) any venture capital limited partnership
now existing or hereafter formed which is affiliated with or under common
control with one or more general partners of any general partner of HCV VII (an
“HCV Fund”); (iii) any limited partners or affiliates of HCV VII or any other
HCV Fund; and (iv) any successors or assigns of any of the foregoing.

 

HCV VII shall mean HealthCare Ventures VII, L.P. a Delaware limited partnership,
including any successor thereto or any assignee of the interest, in whole or in
part, of HCV VII under this Agreement.

 

Holder or Holders means the holder or holders, as the case may be, from time to
time of Registrable Securities.

 

Independent Directors shall have the meaning set forth in Section 4.1(b) hereof.

 

Industry Expert Director shall have the meaning set forth in
Section 4.1(b) hereof.

 

Investor Directors shall have the meaning set forth in Section 4.1(b) hereof.

 

Investors shall mean each of the persons listed on Schedule 2 hereto, severally,
but not jointly and severally.

 

Issuer Filing shall have the meaning set forth in Section 3.4(g) hereof.

 

Majority Investors shall mean the holders of a majority of the voting power of
the Series A-1 Preferred Stock, Series A-2 Preferred Stock and Series A-3
Preferred Stock then outstanding, voting together as a single class, calculated
in accordance with Section A.6 of Article III of the Certificate (including, in
such calculation, any shares issued upon conversion of such Series A-1 Preferred
Stock, Series A-2 Preferred Stock and Series A-3 Preferred Stock then
outstanding).

 

Merger shall have the meaning ascribed thereto in the Stock Purchase Agreement.

 

MPM shall mean MPM Capital L.P.

 

MPM Group shall mean (i) MPM BioVentures III, L.P., (ii) MPM BioVentures III QP.
L.P., (iii) MPM BioVentures III GmbH & Co. Beteiligungs KG, (iv) MPM BioVentures
III Parallel Fund, L.P., (v) MPM Asset Management Investors 2003 VIII LLC,
(vi) MPM Bio IV NVS Strategic Fund, L.P., (vii) any other venture capital
limited partnership now existing or hereafter formed which is affiliated with or
under common control with the foregoing or one or more general partners of the
foregoing, and (viii) any successors or assigns of the foregoing.

 

5

--------------------------------------------------------------------------------


 

Notice of Acceptance shall have the meaning set forth in Section 2.3(c) hereof.

 

Offer shall have the meaning set forth in Section 2.3(b) hereof.

 

Offered Securities shall mean, except for Excluded Securities, (i) any shares of
Common Stock, Preferred Stock or any other equity security of the Corporation,
(ii) any debt security, (iii) any capitalized lease with any equity feature with
respect to the Corporation, or (iv) any option, warrant or other right to
subscribe for, purchase or otherwise acquire any such equity security, debt
security or capitalized lease.

 

Option Shares shall mean the 2003 Plan Option Shares as defined in
Section 5.2(a)(i)(3) of the Stock Purchase Agreement.

 

Other Preferred Stockholder shall mean any holder of shares of Series A-2
Preferred Stock, Series A-3 Preferred Stock, Series A-4 Preferred Stock,
Series A-5 Preferred Stock or Series A-6 Preferred Stock.

 

Other Shares shall have the meaning set forth in Section 3.5(e) hereof.

 

Oxford shall mean Oxford Bioscience Partners IV L.P., until such time as such
entity shall have transferred all of its Common Stock and Preferred Stock to OBP
IV — Holdings LLC, at which time “Oxford” shall mean OBP IV — Holdings LLC.

 

Oxford/Saints Group shall mean (i) Oxford Bioscience Partners IV L.P., (ii) mRNA
Fund II L.P., (iii) OBP IV — Holdings LLC, (iv) mRNA II — Holdings LLC,
(v) Saints Capital VI, L.P., (vi) any other venture capital limited partnership
now existing or hereafter formed which is affiliated with or under common
control with the foregoing or one or more general partners of the foregoing, and
(vii) any successors or assigns of the foregoing.

 

Person (whether or not capitalized) means an individual, corporation,
partnership, limited partnership, limited liability company, syndicate, trust,
association or entity or government, political subdivision, agency or
instrumentality of a government.

 

Plan of Distribution shall have the meaning set forth in Section 3.4(a) hereof.

 

Preferred Shares shall mean shares of Series A-1 Preferred Stock, Series A-2
Preferred Stock, Series A-3 Preferred Stock, Series A-4 Preferred Stock,
Series A-5 Preferred Stock and shares of the Corporation’s Series A-6
Convertible Preferred Stock, par value $0.01 per share (the “Series A-6
Preferred Stock”, with any holder of Series A-6 Preferred Stock being referred
to herein as a “Series A-6 Stockholder”).

 

Preferred Stock shall mean the Preferred Stock, par value $.01 per share, of the
Corporation.

 

Preferred Stockholders shall mean, collectively, all holders of shares of
Preferred Stock of the Corporation.

 

Prospectus means the prospectus included in a Registration Statement (including,
without limitation, a prospectus that includes any information previously
omitted from a prospectus filed as part of an effective registration statement
in reliance upon Rule 430A promulgated under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of

 

6

--------------------------------------------------------------------------------


 

any portion of the Registrable Securities covered by a Registration Statement,
and all other amendments and supplements to the Prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such Prospectus.

 

Qualified Public Offering shall have the same meaning as that set forth in the
Certificate.

 

Refused Securities shall have the meaning set forth in Section 2.3(f) hereof.

 

Registrable Securities shall mean all of the Preferred Shares, the Common Stock
issued or issuable upon the conversion of the Preferred Shares, all shares of
Common Stock issued or issuable in respect thereof by way of stock splits, stock
dividends, stock combinations, recapitalizations or like occurrences, and any
other shares of Common Stock or other securities of the Corporation which may be
issued hereafter to any of the Investors or any member of their Group which are
convertible into or exercisable for shares of Common Stock (including, without
limitation, other classes or series of convertible Preferred Stock, warrants,
options or other rights to purchase Common Stock or convertible debentures or
other convertible debt securities) and the Common Stock issued or issuable upon
such conversion or exercise of such other securities, which have not been sold
(a) in connection with an effective registration statement filed pursuant to the
Securities Act or (b) pursuant to Rule 144 or Rule 144A promulgated by the
Commission under the Securities Act.

 

Registrable Shares shall mean the shares of Common Stock issued or issuable upon
the conversion or exchange of the Registrable Securities or otherwise
constituting a portion of the Registrable Securities.

 

Registration Statement means any registration statement required to be filed by
the Corporation under Section 3.4 and any additional registration statement
contemplated by Section 3.4(b)(iii), including (in each case) the Prospectus,
amendments and supplements to such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

 

Reserved Shares shall mean the shares of Common Stock issued or issuable by the
Corporation upon the conversion of the Preferred Shares.

 

Restricted Stock shall mean all shares of capital stock of the Corporation,
excluding the Series A-1 Registrable Securities, Series A-2 Registrable
Securities and Series A-3 Registrable Securities, including (i) all shares of
Common Stock, (ii) all shares of Series A-4 Preferred Stock, (iii) all shares of
Series A-5 Preferred Stock, (iv) all shares of Series A-6 Preferred Stock,
(v) all additional shares of capital stock of the Corporation hereafter issued
and outstanding, (vi) all shares of capital stock of the Corporation into which
such shares may be converted or for which they may be exchanged or exercised and
(vii) all other shares of capital stock issued or issuable by way of stock
splits, stock dividends, stock combinations, recapitalizations or like
occurrences on such shares.

 

Rule 415 means Rule 415 promulgated by the Commission pursuant to the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
purpose and effect as such Rule.

 

Rule 424 means Rule 424 promulgated by the Commission pursuant to the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
purpose and effect as such Rule.

 

7

--------------------------------------------------------------------------------


 

Securities Act shall mean the Securities Act of 1933, as amended.

 

Selling Stockholder Questionnaire shall have the meaning set forth in
Section 3.4(a) hereof.

 

Sell shall mean as to any Restricted Stock, to sell, or in any other way
directly or indirectly, transfer, assign, distribute, encumber or otherwise
dispose of either voluntarily or involuntarily; provided, however, that the term
“Sell” shall not include the transfer, by gift or otherwise without
consideration, of any Restricted Stock (a) by a Common Stockholder, Series A-4
Stockholder, Series A-5 Stockholder or Series A-6 Stockholder to any or all
members of a class of persons consisting of his or her spouse, other members of
his or her immediate family and/or his, her or their descendants, or to a trust
of which all of the beneficiaries are members of such class, or (b) by a Common
Stockholder, Series A-4 Stockholder, Series A-5 Stockholder or Series A-6
Stockholder that is a trust, employee benefit plan or individual retirement
account, to the beneficiary or beneficiaries of such trust, employee benefit
plan or individual retirement account, as applicable (each, a “Related
Transferee”); provided, that any such transfer to a Related Transferee shall be
permitted only on, and subject to, the express conditions that:

 

(i)            such Related Transferee shall be deemed to be a Common
Stockholder, Series A-4 Stockholder, Series A-5 Stockholder or Series A-6
Stockholder, as applicable, hereunder and shall hold the Restricted Stock
subject to the provisions of this Agreement; and

 

(ii)           such Related Transferee executes all documents necessary or
desirable, in the reasonable judgment of the Corporation and the Investors, to
become a party to, and be bound by the terms of this Agreement, including but
not limited to an Instrument of Adherence pursuant to Section 17 hereof.

 

Series A-1 Directors shall have the meaning set forth in Section 4.1(b) hereof.

 

Series A-1 Preferred Stock shall have the meaning set forth in the second
paragraph of this Agreement.

 

Series A-2 Preferred Stock shall have the meaning set forth in the first
paragraph of this Agreement.

 

Series A-3 Preferred Stock shall have the meaning set forth in the first
paragraph of this Agreement.

 

Series A-4 Preferred Stock shall have the meaning set forth in the first
paragraph of this Agreement.

 

Series A-5 Preferred Stock shall have the meaning set forth in the first
paragraph of this Agreement.

 

Series A-6 Preferred Stock shall have the meaning set forth in the definition of
“Preferred Shares” above.

 

Series A-1 Registrable Shares shall mean the shares of Common Stock issued or
issuable upon the conversion or exchange of the Series A-1 Registrable
Securities or otherwise constituting a portion of the Series A-1 Registrable
Securities.

 

8

--------------------------------------------------------------------------------


 

Series A-1 Registrable Securities shall mean any of the Series A-1 Preferred
Stock, the Common Stock issued or issuable upon the conversion of the Series A-1
Preferred Stock, all shares of Common Stock issued or issuable in respect
thereof by way of stock splits, stock dividends, stock combinations,
recapitalizations or like occurrences, and any other shares of Common Stock or
other securities of the Corporation which may be issued hereafter to any of the
Series A-1 Stockholders or any member of their Group which are convertible into
or exercisable for shares of Common Stock (including, without limitation, other
classes or series of convertible Preferred Stock, warrants, options or other
rights to purchase Common Stock or convertible debentures or other convertible
debt securities) and the Common Stock issued or issuable upon such conversion or
exercise of such other securities, which have not been sold (a) in connection
with an effective registration statement tiled pursuant to the Securities Act or
(b) pursuant to Rule 144 or Rule 144A promulgated by the Commission under the
Securities Act.

 

Series A-2 Registrable Shares shall mean the shares of Common Stock issued or
issuable upon the conversion or exchange of the Series A-2 Registrable
Securities or otherwise constituting a portion of the Series A-2 Registrable
Securities.

 

Series A-2 Registrable Securities shall mean any of the Series A-2 Preferred
Stock, the Common Stock issued or issuable upon the conversion of the Series A-2
Preferred Stock, all shares of Common Stock issued or issuable in respect
thereof by way of stock splits, stock dividends, stock combinations,
recapitalizations or like occurrences, and any other shares of Common Stock or
other securities of the Corporation which may be issued hereafter to any of the
Investors or any member of their Group which are convertible into or exercisable
for shares of Common Stock (including, without limitation, other classes or
series of convertible Preferred Stock, warrants, options or other rights to
purchase Common Stock or convertible debentures or other convertible debt
securities) and the Common Stock issued or issuable upon such conversion or
exercise of such other securities, which have not been sold (a) in connection
with an effective registration statement tiled pursuant to the Securities Act or
(b) pursuant to Rule 144 or Rule 144A promulgated by the Commission under the
Securities Act.

 

Series A-3 Registrable Shares shall mean the shares of Common Stock issued or
issuable upon the conversion or exchange of the Series A-3 Registrable
Securities or otherwise constituting a portion of the Series A-3 Registrable
Securities.

 

Series A-3 Registrable Securities shall mean any of the Series A-3 Preferred
Stock, the Common Stock issued or issuable upon the conversion of the Series A-3
Preferred Stock, all shares of Common Stock issued or issuable in respect
thereof by way of stock splits, stock dividends, stock combinations,
recapitalizations or like occurrences, and any other shares of Common Stock or
other securities of the Corporation which may be issued hereafter to any of the
Investors or any member of their Group which are convertible into or exercisable
for shares of Common Stock (including, without limitation, other classes or
series of convertible Preferred Stock, warrants, options or other rights to
purchase Common Stock or convertible debentures or other convertible debt
securities) and the Common Stock issued or issuable upon such conversion or
exercise of such other securities, which have not been sold (a) in connection
with an effective registration statement tiled pursuant to the Securities Act or
(b) pursuant to Rule 144 or Rule 144A promulgated by the Commission under the
Securities Act.

 

Series A-1 Stockholder shall have the meaning set forth in the second paragraph
of this Agreement.

 

Series A-2 Stockholders shall have the meaning set forth in the first paragraph
of this Agreement.

 

9

--------------------------------------------------------------------------------


 

Series A-3 Stockholders shall have the meaning set forth in the first paragraph
of this Agreement.

 

Series A-4 Stockholder shall have the meaning set forth in the first paragraph
of this Agreement.

 

Series A-5 Stockholder shall have the meaning set forth in the first paragraph
of this Agreement.

 

Series A-6 Stockholder shall have the meaning set forth in the definition of
“Preferred Shares” above.

 

Specified Preferred Director shall have the meaning set forth in
Section 4.1(b) hereof.

 

Specified Preferred Holder shall mean each of Oxford, Wellcome and HCV VII.

 

Stock Purchase Agreement shall mean the Series A-1 Convertible Preferred Stock
Purchase Agreement, dated as of the date hereof, among the Corporation and the
Investors listed on Schedule I thereto.

 

Stockholders shall mean all holders of capital stock of the Corporation.

 

Trading Day shall have the meaning set forth in Section 3.4(a) hereof.

 

30-Day Period shall have the meaning set forth in Section 2.3(b) hereof.

 

Transfer shall include any disposition of any Restricted Stock, Series A-1
Preferred Stock, Series A-2 Preferred Stock or Series A-3 Preferred Stock or of
any interest therein which would constitute a sale thereof within the meaning of
the Securities Act.

 

Wellcome shall mean The Wellcome Trust Limited, as trustee of the Wellcome
Trust.

 

SECTION 2.  Certain Covenants of the Corporation.

 

2.1           Meetings of the Board of Directors.  The Corporation shall call,
and use its best efforts to have, regular meetings of the Board not less often
than quarterly. The Corporation shall promptly pay all reasonable and
appropriately documented travel expenses and other out-of-pocket expenses
incurred by directors who are not employed by the Corporation in connection with
attendance at meetings to transact the business of the Corporation or attendance
at meetings of the Board or any committee thereof.

 

2.2           Reservation of Shares of Common Stock and Preferred Stock, Etc. 
The Corporation shall at all times have authorized and reserved out of its
authorized but unissued shares of Common Stock a sufficient number of shares of
Common Stock to provide for the conversion of the Preferred Shares. Neither the
issuance of the Preferred Shares nor the shares of Common Stock issuable upon
the conversion of the Preferred Shares shall be subject to a preemptive right of
any other Stockholder.

 

2.3           Right of First Refusal.

 

(a)           The Corporation shall not issue, sell or exchange, agree to issue,
sell or exchange, or reserve or set aside for issuance, sale or exchange, any
Offered Securities, unless in each

 

10

--------------------------------------------------------------------------------


 

case the Corporation shall have first offered to sell to the Series A-1
Stockholders, Series A-2 Stockholders and the Series A-3 Stockholders
(collectively, the “ROFR Stockholders”) all of such Offered Securities on the
terms set forth herein. Each ROFR Stockholder shall be entitled to purchase up
to its Equity Percentage of the Offered Securities. Each ROFR Stockholder may
delegate its rights and obligations with respect to such Offer to one or more
members of its Group, which members shall thereafter be deemed to be “ROFR
Stockholders” for the purpose of applying this Section 2.3 to such Offer.

 

(b)           The Corporation shall deliver to each ROFR Stockholder written
notice of the offer to sell the Offered Securities, specifying the price and
terms and conditions of the offer (the “Offer”). The Offer by its terms shall
remain open and irrevocable for a period of 30 days from the date of its
delivery to such ROFR Stockholders (the “30-Day Period”), subject to extension
to include the Excess Securities Period (as such term is hereinafter defined).

 

(c)           Each ROFR Stockholder shall evidence its intention to accept the
Offer by delivering a written notice signed by such ROFR Stockholder, as
applicable, setting forth the number of shares that such ROFR Stockholder elects
to purchase (the “Notice of Acceptance”). The Notice of Acceptance must be
delivered to the Corporation prior to the end of the 30-Day Period. The failure
by a ROFR Stockholder to exercise its rights hereunder shall not constitute a
waiver of any other rights or of the right to receive notice of and participate
in any subsequent Offer.

 

(d)           If any ROFR Stockholder fails to exercise its right hereunder to
purchase its Equity Percentage of the Offered Securities, the Corporation shall
so notify the other ROFR Stockholders in a written notice (the “Excess
Securities Notice”). The Excess Securities Notice shall be given by the
Corporation promptly after it learns of the intention of any ROFR Stockholder
not to purchase all of its Equity Percentage of the Offered Securities, but in
no event later than ten (10) business days after the expiration of the 30-Day
Period. The ROFR who or which have agreed to purchase their Equity Percentage of
the Offered Securities shall have the right to purchase the portion not
purchased by such ROFR Stockholders (the “Excess Securities”), on a pro rata
basis, by giving notice within ten (10) business days after receipt of the
Excess Securities Notice from the Corporation. The twenty (20) business day
period during which (i) the Corporation must give the Excess Securities Notice
to the applicable ROFR Stockholders, and (ii) each of them must then give the
Corporation notice of their intention to purchase all or any portion of their
pro rata share of the its Excess Securities, is hereinafter referred to as the
“Excess Securities Period.”

 

(e)           If the ROFR Stockholders tender their Notice of Acceptance prior
to the end of the 30-Day Period, indicating their intention to purchase all of
the Offered Securities, or, if prior to the termination of the Excess Securities
Period the ROFR Stockholders tender Excess Securities Notices to purchase all of
the Excess Securities, the Corporation shall schedule a closing of the sale of
all such Offered Securities. Upon the closing of the sale of the Offered
Securities to be purchased by the ROFR Stockholders and the Excess Securities to
be purchased by ROFR Stockholders, each ROFR Stockholder shall (i) purchase from
the Corporation that portion of the Offered Securities and Excess Securities, as
applicable, for which it tendered a Notice of Acceptance and an Excess
Securities Notice, as applicable, upon the terms specified in the Offer, and
(ii) execute and deliver an agreement further restricting transfer of such
Offered Securities substantially as set forth in Section 3.1, 3.2 and 3.3 of
this Agreement. In addition, with respect to the Offered Securities and Excess
Securities being purchased by the ROFR Stockholders, the Corporation shall
provide each such ROFR Stockholder with the rights and benefits set forth in
this Agreement. The obligation of the ROFR Stockholders to purchase such Offered
Securities and Excess Securities, as applicable, is further conditioned upon the
preparation of a purchase agreement embodying the terms of the Offer, which
shall be reasonably satisfactory in form and substance to such ROFR Stockholder
and each of their respective counsels.

 

11

--------------------------------------------------------------------------------


 

(f)            The Corporation shall have ninety (90) days from the expiration
of the 30-Day Period, or the Excess Securities Period, if applicable, to sell
the Offered Securities (including the Excess Securities) refused by the ROFR
Stockholders (the “Refused Securities”) to any other person or persons, but only
upon terms and conditions which are in all material respects (including, without
limitation, price and interest rate) no more favorable to such other person or
persons, and no less favorable to the Corporation, than those set forth in the
Offer. Upon and subject to the closing of the sale of all of the Refused
Securities (which shall include full payment to the Corporation), each ROFR
Stockholder shall (i) purchase from the Corporation those Offered Securities and
Excess Securities, as applicable, for which it tendered a Notice of Acceptance
and an Excess Securities Notice, if applicable, upon the terms specified in the
Offer, and (ii) execute and deliver an agreement restricting transfer of such
Offered Securities and Excess Securities, as applicable, substantially as set
forth in Sections 3.1, 3.2 and 3.3 of this Agreement. In addition, with respect
to the Offered Securities or Excess Securities being purchased by the ROFR
Stockholders, the Corporation shall provide each such ROFR Stockholder with the
rights and benefits set forth in this Agreement. The Corporation agrees, as a
condition precedent to accepting payment for and making delivery of any Refused
Securities to any executive officer, employee, consultant or independent
contractor of or to the Corporation, or to any other person, to have each and
every such person execute and deliver this Agreement, as may be modified or
amended from time to time pursuant to Section 11 hereof, to the extent such
purchaser has not already executed this Agreement. The obligation of the ROFR
Stockholders to purchase such Offered Securities and Excess Securities, as
applicable, is further conditioned upon the preparation of a purchase agreement
embodying the terms of the Offer, which shall be reasonably satisfactory in form
and substance to such ROFR Stockholder and each of their respective counsels.

 

(g)           In each case, any Offered Securities not purchased either by the
ROFR Stockholders or by any other person in accordance with this Section 2.3 may
not be sold or otherwise disposed of until they are again offered to the ROFR
Stockholders under the procedures specified in Paragraphs (a), (b), (c), (d),
(e) and (f) hereof.

 

(h)           Each ROFR Stockholder may, by prior written consent, waive its
rights under this Section 2.3. Such a waiver shall be deemed a limited waiver
and shall only apply to the extent specifically set forth in the written consent
of such ROFRR Stockholder.

 

(i)            This Section 2.3 and the rights and obligations of the parties
hereunder shall automatically terminate on the consummation of a Qualified
Public Offering.

 

2.4           Filing of Reports Under the Exchange Act.

 

(a)           The Corporation shall give prompt notice to the holders of
Preferred Stock of (i) the filing of any registration statement (an “Exchange
Act Registration Statement”) pursuant to the Exchange Act, relating to any class
of equity securities of the Corporation, (ii) the effectiveness of such Exchange
Act Registration Statement, and (iii) the number of shares of such class of
equity securities outstanding, as reported in such Exchange Act Registration
Statement, in order to enable the Stockholders to comply with any reporting
requirements under the Exchange Act or the Securities Act. Upon the written
request of the Majority Investors, the Corporation shall, at any time after the
Corporation has already registered shares of Common Stock under the Securities
Act file an Exchange Act Registration Statement relating to any class of equity
securities of the Corporation or issuable upon conversion or exercise of any
class of debt or equity securities or warrants or options of the Corporation
then held by the Series A-1 Stockholders, whether or not the class of equity
securities with respect to which such request is made shall be held by the
number of persons which would require the filing of a registration statement
under Section 12(g)(I) of the Exchange Act.

 

12

--------------------------------------------------------------------------------


 

(b)           If the Corporation shall have filed an Exchange Act Registration
Statement or a registration statement (including an offering circular under
Regulation A promulgated under the Securities Act) pursuant to the requirements
of the Securities Act, which shall have become effective (and in any event, at
all times following the initial public offering of any of the securities of the
Corporation), then the Corporation shall comply with all other reporting
requirements of the Exchange Act (whether or not it shall be required to do so)
and shall comply with all other public information reporting requirements of the
Commission as a condition to the availability of an exemption from the
Securities Act for the sale of any of the Restricted Stock by any holder of
Restricted Stock or the sale of any of the Series A-1 Stock by any holder of
Series A-1 Stock (including any such exemption pursuant to Rule 144 or Rule 144A
thereof, as amended from time to time, or any successor rule thereto or
otherwise). The Corporation shall cooperate with each holder of Registrable
Securities in supplying such information as may be necessary for such holder to
complete and file any information reporting forms presently or hereafter
required by the Commission as a condition to the availability of an exemption
from the Securities Act (under Rule 144 or Rule 144A thereunder or otherwise)
for the sale of any Registrable Securities.

 

2.5           Directors’ & Officers’ Insurance.  The Corporation shall continue
to maintain a directors’ and officers’ liability insurance policy covering all
directors, observers and executive officers of the Corporation.

 

2.6           Properties and Business Insurance.  The Corporation shall continue
to maintain from responsible and reputable insurance companies or associations
valid policies of insurance against such casualties, contingencies and other
risks and hazards and of such types and in such amounts as is customary for
similarly situated businesses.

 

2.7           Preservation of Corporate Existence.  The Corporation shall
preserve and maintain its corporate existence, rights, franchises and privileges
in the jurisdiction of its incorporation, and qualify and remain qualified as a
foreign corporation in each jurisdiction in which (i) such qualification is
necessary or desirable in view of its business and operations or the ownership
or lease of its properties or (ii) the failure to so qualify would have a
material adverse effect on the business, properties, assets or condition
(financial or otherwise) of the Corporation.

 

2.8           Compliance with Laws.  The Corporation shall comply with all
applicable laws, rules, regulations, requirements and orders of the United
States or any applicable foreign jurisdiction in the conduct of its business
including, without limitation, all labor, employment, wage and hour, health and
safety, environmental, health insurance, health information security, privacy,
data protection and data transfer laws, and shall adopt and monitor policies and
procedures designed to comply with all such applicable laws, rules, regulations
and orders, except where noncompliance would not have a material adverse effect
on the business, properties, assets or condition (financial or otherwise) of the
Corporation.

 

2.9           Payment of Taxes.  The Corporation will pay and discharge all
lawful Taxes (as defined below) before such Taxes shall become in default and
all lawful claims for labor, materials and supplies which, if not paid when due,
might become a lien or charge upon its property or any part thereof; provided,
however, that the Corporation shall not be required to pay and discharge any
such Tax, assessment, charge, levy or claim so long as the validity thereof is
being contested by or for the Corporation in good faith by appropriate
proceedings and an adequate reserve therefore has been established on its books.
The term “Tax” (and, with correlative meaning, “Taxes”) means all United States
federal, state and local, and all foreign, income, profits, franchise, gross
receipts, payroll, transfer, sales, employment, use, property, excise, value
added, ad valorem, estimated, stamp, alternative or add-on minimum, recapture,
environmental, withholding and any other taxes, charges, duties, impositions or

 

13

--------------------------------------------------------------------------------


 

assessments, together with all interest, penalties, and additions imposed on or
with respect to such amounts, or levied, assessed or imposed against the
Corporation.

 

2.10         Management Compensation.  The Board of Directors (upon the
recommendation of the Compensation Committee or otherwise) shall determine the
compensation to be paid by the Corporation to its management. Any grants of
capital stock or options to employees, officers, directors or consultants of the
Corporation and its Subsidiaries shall be made pursuant to the Plan.

 

2.11         No Further Pay-to-Play Provisions.  The Corporation hereby
covenants and agrees that at no time after the date of this Agreement, without
the prior written consent of each of Wellcome, one member of the HCV Group, one
member of the MPM Group, one member of the Brookside Group, one member of the BB
Bio Group, and one member of the Oxford/Saints Group, shall it enter into any
agreement or amend the Certificate to implement terms that would automatically
convert Preferred Shares into shares of Common Stock, or impose any other
penalty on the holder of Preferred Shares, solely because the holders of such
Preferred Shares fail to participate at any level in a transaction pursuant to
which the Corporation raises funds through the issuance of debt or equity
securities (other than any Closing contemplated by the Stock Purchase
Agreement).

 

2.12         Confidentiality, Assignment of Inventions and Non-Competition
Agreements for Key Employees.  The Corporation shall cause each person who
becomes an employee of or a consultant to the Corporation subsequent to the date
hereof, and who shall have or be proposed to have access to confidential or
proprietary information of the Corporation, to execute a confidentiality,
assignment of inventions, and non-competition agreement in form and substance
attached hereto as Exhibit A or otherwise approved by the Board prior to the
commencement of such person’s employment by the Corporation in such capacity.

 

2.13         Duration of Section.  Sections 2.5 through 2.12 and the rights and
obligations of the parties hereunder shall automatically terminate on the
earlier of (i) the consummation of an Event of Sale (as defined in the
Certificate) or (ii) the automatic conversion of all of the Preferred Stock of
the Corporation pursuant to the terms and conditions of the Certificate upon 
the listing, or the admitting for trading, of the Common Stock on a national
securities exchange.

 

SECTION 3.  Transfer of Securities.

 

3.1           Restriction on Transfer.  The Series A-1 Preferred Stock,
Series A-2 Preferred Stock, the Series A-3 Preferred Stock and the Restricted
Stock shall not be transferable, except upon the conditions specified in this
Section 3, which conditions are intended solely to ensure compliance with the
provisions of the Securities Act in respect of the Transfer thereof.  In
addition, no Series A-1 Preferred Stock, Series A-2 Preferred Stock, the
Series A-3 Preferred Stock or Restricted Stock shall be transferred unless, as
conditions precedent to such transfer, the transferee thereof agrees in writing
to be bound by the obligations of the transferring Stockholder hereunder.

 

3.2           Restrictive Legend.  Each certificate evidencing any Series A-1
Preferred Stock, Series A-2 Preferred Stock, Series A-3 Preferred Stock and
Restricted Stock and each certificate evidencing any such securities issued to
subsequent transferees of any Series A-1 Preferred Stock, Series A-2 Preferred
Stock, Series A-3 Preferred Stock and Restricted Stock shall (unless otherwise
permitted by the provisions of Section 3.3 or 3.10 hereof) be stamped or
otherwise imprinted with a legend in substantially the following form:

 

14

--------------------------------------------------------------------------------


 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY STATE SECURITIES LAW. THE SECURITIES MAY NOT BE
PLEDGED, HYPOTHECATED, SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAW OR AN EXEMPTION THEREFROM UNDER SUCH ACT OR LAW.

 

3.3           Notice of Transfer.  By acceptance of any Restricted Stock,
Series A-1 Preferred Stock, Series A-2 Preferred Stock or Series A-3 Preferred
Stock, the holder thereof agrees to give prior written notice to the Corporation
of such holder’s intention to effect any Transfer and to comply in all other
respects with the provisions of this Section 3.3. Each such notice shall
describe the manner and circumstances of the proposed Transfer and shall be
accompanied by: (a) the written opinion of counsel for the holder of such
Restricted Stock, Series A-1 Preferred Stock, Series A-2 Preferred Stock or
Series A-3 Preferred Stock, or, at such holder’s option, a representation letter
of such holder, addressed to the Corporation (which opinion and counsel, or
representation letter, as the case may be, shall be reasonably acceptable to the
Corporation), as to whether, in the case of a written opinion, in the opinion of
such counsel such proposed Transfer involves a transaction requiring
registration of such Restricted Stock, Series A-1 Preferred Stock, Series A-2
Preferred Stock or Series A-3 Preferred Stock under the Securities Act and
applicable state securities laws or an exemption thereunder is available, or, in
the case of a representation letter, such letter sets forth a factual basis for
concluding that such proposed transfer involves a transaction requiring
registration of such Restricted Stock, Series A-1 Preferred Stock, Series A-2
Preferred Stock or Series A-3 Preferred Stock under the Securities Act and
applicable state securities laws or that an exemption thereunder is available,
or (b) if such registration is required and if the provisions of Section 3.4
hereof are applicable, a written request addressed to the Corporation by the
holder of such Restricted Stock, Series A-1 Preferred Stock, Series A-2
Preferred Stock or Series A-3 Preferred Stock, describing in detail the proposed
method of disposition and requesting the Corporation to effect the registration
of such Registrable Shares pursuant to the terms and provisions of Section 3.4
hereof; provided, however, that (y) in the case of a Transfer by a holder to a
member of such holder’s Group, no such opinion of counsel or representation
letter of the holder shall be necessary, provided that the transferee agrees in
writing to be subject to Sections 3.1, 3.2, 3.3, 3.10 hereof to the same extent
as if such transferee were originally a signatory to this Agreement, and (z) in
the case of any holder of Restricted Stock, Series A-1 Preferred Stock,
Series A-2 Preferred Stock or Series A-3 Preferred Stock that is a partnership,
no such opinion of counsel or representation letter of the holder shall be
necessary for a Transfer by such holder to a partner of such holder, or a
retired partner of such holder who retires after the date hereof, or the estate
of any such partner or retired partner if, with respect to such Transfer by a
partnership, (i) such Transfer is made in accordance with the partnership
agreement of such partnership, and (ii) the transferee agrees in writing to be
subject to the terms of Sections 3.1, 3.2, 3.3, 3.10 hereof to the same extent
as if such transferee were originally a signatory to this Agreement. If in an
opinion of counsel or as reasonably concluded from the facts set forth in the
representation letter of the holder (which opinion and counsel or representation
letter, as the case may be, shall be reasonably acceptable to the Corporation),
the proposed Transfer may be effected without registration under the Securities
Act and any applicable state securities laws or “blue sky” laws, then the holder
of Restricted Stock, Series A-1 Preferred Stock, Series A-2 Preferred Stock or
Series A-3 Preferred Stock shall thereupon be entitled to effect such Transfer
in accordance with the terms of the notice delivered by it to the Corporation.
Each certificate or other instrument evidencing the securities issued upon such
Transfer (and each certificate or other instrument evidencing any such
securities not Transferred) shall bear the legend set forth in Section 3.2
hereof unless: (a) in such opinion of such counsel or as can be concluded from
the representation letter of such holder (which opinion and counsel or
representation letter shall be reasonably acceptable to the

 

15

--------------------------------------------------------------------------------


 

Corporation) the registration of future Transfers is not required by the
applicable provisions of the Securities Act and state securities laws, or
(b) the Corporation shall have waived the requirement of such legend; provided,
however, that such legend shall not be required on any certificate or other
instrument evidencing the securities issued upon such Transfer in the event such
transfer shall be made in compliance with the requirements of Rule 144 (as
amended from time to time or any similar or successor rule) promulgated under
the Securities Act. The holder of Restricted Stock, Series A-1 Preferred Stock,
Series A-2 Preferred Stock or Series A-3 Preferred Stock shall not effect any
Transfer until such opinion of counsel or representation letter of such holder
has been given to and accepted by the Corporation (unless waived by the
Corporation) or, if applicable, until registration of the Registrable Shares
involved in the above-mentioned request has become effective under the
Securities Act. In the event that an opinion of counsel is required by the
registrar or transfer agent of the Corporation to effect a transfer of
Restricted Stock, Series A-1 Preferred Stock, Series A-2 Preferred Stock or
Series A-3 Preferred Stock in the future, the Corporation shall seek and obtain
such opinion from its counsel, and the holder of such Restricted Stock,
Series A-1 Preferred Stock, Series A-2 Preferred Stock or Series A-3 Preferred
Stock shall provide such reasonable assistance as is requested by the
Corporation (other than the furnishing of an opinion of counsel) to satisfy the
requirements of the registrar or transfer agent to effectuate such transfer. 
Notwithstanding anything to the contrary herein, the provisions of this
Section 3.3 and of Sections 3.1 and 3.2 shall not apply, and shall be deemed of
no force or effect, with respect to shares of capital stock of the Corporation
that are subject to a re-sale registration statement under the Securities Act,
provided that such registration statement has been declared, and continues to
remain, effective by the Commission.

 

3.4           Registration Rights.

 

(a)           Shelf Registration.

 

(i)            On or prior to the Filing Date, the Corporation shall prepare and
file with the Commission a Registration Statement covering the resale of all of
the Registrable Shares for an offering to be made on a continuous basis pursuant
to Rule 415. The Registration Statement shall be on Form S-1 or another
appropriate form in accordance herewith and shall contain (unless otherwise
directed by Holders of at least 85% of the then outstanding Registrable Shares)
substantially the “Plan of Distribution” attached hereto as Annex A. Subject to
the terms of this Agreement, the Corporation shall use its reasonable best
efforts to cause such Registration Statement to be declared effective under the
Securities Act as promptly as possible after the filing thereof, but in any
event on or prior to the Effectiveness Date, and shall use its reasonable best
efforts to keep the Registration Statement continuously effective (whether on
Form S-1 or amended to Form S-3 or another appropriate form in accordance
herewith) under the Securities Act until all Registrable Shares have been sold,
or may be sold without volume restrictions pursuant to Rule 144, as determined
by the counsel to the Corporation pursuant to a written opinion letter to such
effect, addressed and acceptable to the transfer agent of the Corporation and
the affected Holders (the “Effectiveness Period”). The Corporation shall
telephonically request effectiveness of the Registration Statement as of
5:00 p.m. New York City time on a day during which the public markets are open
for trading stocks (a “Trading Day”). The Corporation shall immediately notify
the Holders via facsimile or by e-mail delivery of a “.pdf” format data file of
the effectiveness of the Registration Statement on the same Trading Day that the
Corporation telephonically confirms effectiveness with the Commission, which
shall be the date requested for effectiveness of the Registration Statement. The
Corporation shall, by 9:30 a.m. New York City time on the Trading Day after the
Effective Date, file a final Prospectus with the Commission as required by
Rule 424. Failure to so notify the Holder within 1 Trading Day of such
notification of effectiveness or failure to file a final Prospectus as foresaid
shall be deemed an Event under Section 3.4(b).

 

16

--------------------------------------------------------------------------------


 

(ii)           If: (A) the Registration Statement is not filed on or prior to
the Filing Date or has not been declared effective by the Commission by the
Effectiveness Date, or (B) the Corporation fails to file with the Commission a
request for acceleration in accordance with Rule 461 promulgated under the
Securities Act, within 5 Trading Days of the date that the Corporation is
notified (orally or in writing, whichever is earlier) by the Commission that a
Registration Statement will not be “reviewed” or not be subject to further
review, or (C) prior to the Effectiveness Date of a Registration Statement, the
Corporation fails to file a pre-effective amendment and otherwise respond in
writing to comments made by the Commission in respect of such Registration
Statement within 14 calendar days after the receipt of comments by or notice
from the Commission that such amendment is required in order for such
Registration Statement to be declared effective, or (D) after the Effectiveness
Date of a Registration Statement, such Registration Statement ceases for any
reason to remain continuously effective as to all Registrable Securities
included in such Registration Statement, or the Holders are otherwise not
permitted to utilize the Prospectus therein to resell such Registrable
Securities, for more than 20 consecutive calendar days or more than an aggregate
of 40 calendar days during any 12-month period (which need not be consecutive
calendar days) (any such failure or breach being referred to as an “Event”, and
for purposes of clause (A) the date on which such Event occurs, or for purposes
of clause (B) the date on which such 5 Trading Day period is exceeded, or for
purposes of clause (C) the date which such 14 calendar day period is exceeded,
or for purposes of clause (D) the date on which such 20 or 40 calendar day
period, as applicable, is exceeded being referred to as an “Event Date”), then,
in addition to any other rights the Holders may have hereunder or under
applicable law, on each such Event Date and on each monthly anniversary of each
such Event Date (if the applicable Event shall not have been cured by such date)
until the applicable Event is cured, the Corporation shall pay to each Holder an
amount in cash, as partial liquidated damages and not as a penalty, equal to 1%
of the aggregate purchase price paid by such Holder pursuant to the Stock
Purchase Agreement for any Registrable Securities then held by such Holder.  The
parties agree that the maximum aggregate liquidated damages payable to a Holder
under this Agreement shall be sixteen percent (16%) of the aggregate Purchase
Price (as defined in the Stock Purchase Agreement) paid by such Holder pursuant
to the Stock Purchase Agreement.  If the Corporation fails to pay any partial
liquidated damages pursuant to this Section 3.4(b) in full within seven days
after the date payable, the Corporation will pay interest thereon at a rate of
ten percent (10%) per annum (or such lesser maximum amount that is permitted to
be paid by applicable law) to the Holder, accruing daily from the date such
partial liquidated damages are due until such amounts, plus all such interest
thereon, are paid in full. The partial liquidated damages pursuant to the terms
hereof shall apply on a daily pro-rata basis for any portion of a month prior to
the cure of an Event.

 

(iii)          In the event that the Corporation is unable for any reason to
include in the Registration Statement required to be filed under
Section 3.4(a)(i) all of the Registrable Securities, then the Corporation shall
use its reasonable best efforts to file and cause to be declared effective
additional Registration Statements, in order to uphold its obligations under
Section 3.4(a)(i), as promptly as practicable. If not all Registrable Securities
may be included in any one Registration Statement, then the Registrable
Securities to be included shall be allocated among Holders of such Registrable
Securities on a pro rata basis based on the total number of Registrable
Securities held by all Holders that have not been included in a Registration
Statement.

 

(b)           Registration Procedures. In connection with the Corporation’s
registration obligations hereunder, the Corporation shall:

 

(i)            Not less than seven Trading Days prior to the filing of any
Registration Statement and not less than two Trading Days prior to the filing of
any related Prospectus or any amendment or supplement thereto, (A) furnish to
each Holder copies of all such documents proposed to be filed, which documents
(other than those incorporated or deemed to be incorporated by reference) will
be subject to the review of such Holders, and (B) cause its officers and
directors, counsel and

 

17

--------------------------------------------------------------------------------


 

independent certified public accountants to respond to such inquiries as shall
be necessary, in the reasonable opinion of respective counsel to each Holder, to
conduct a reasonable investigation within the meaning of the Securities Act; and
not file a Registration Statement or any such Prospectus or any amendments or
supplements thereto to which the Holders of 67% of the Registrable Securities
shall reasonably object in good faith, provided that the Corporation is notified
of such objection in writing no later than 5 Trading Days after the Holders have
been so furnished copies of a Registration Statement or 1 Trading Day after the
Holders have been so furnished copies of any related Prospectus or amendments or
supplements thereto. Each Holder agrees to furnish to the Corporation a
completed questionnaire in the form attached to this Agreement as Annex B or
other form reasonably acceptable to the Corporation (a “Selling Stockholder
Questionnaire”) not less than 2 Trading Days prior to the Filing Date or by the
end of the 4th Trading Day following the date on which such Holder receives
draft materials in accordance with this Section. During any periods that the
Corporation is unable to meet its obligations hereunder with respect to the
registration of the Registrable Securities because the Holders of 67% of the
Registrable Securities exercise their rights under this section to object to the
filing of a Registration Statement, any liquidated damages that are accruing, at
such time shall be tolled and any Event that may otherwise occur because of the
exercise of such rights or such delay shall be suspended, until the Holders of
67% of the Registrable Securities no longer object to the filing of such
Registration Statement (provided that such tolling shall only occur if the
Corporation uses commercially reasonable efforts to resolve such objection). If
any Holder fails to furnish its Selling Stockholder Questionnaire related to a
particular Registration Statement not less than 2 Trading Days prior to the
Filing Date or by the end of the 4th Trading Day following the date on which
such Holder receives draft materials in accordance with this Section, any
liquidated damages that are accruing, as well as any other rights of such Holder
under this Agreement with regard to such Registration Statement, including
without limitation, the right to include such Holder’s Registrable Securities in
such Registration Statement, shall be tolled as to such Holder until such
information is received by the Corporation; provided, however, that the
Corporation shall use commercially reasonable efforts to include such
Registrable Securities in such Registration Statement or the next most available
Registration Statement as soon as possible after such information is furnished
to the Corporation.

 

(ii)           (A) Prepare and file with the Commission such amendments,
including post-effective amendments, to a Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep a
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (B) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement
(subject to the terms of this Agreement), and as so supplemented or amended to
be filed pursuant to Rule 424; (C) respond as promptly as reasonably possible to
any comments received from the Commission with respect to a Registration
Statement or any amendment thereto and provide as promptly as reasonably
possible to the Holders true and complete copies of all correspondence from and
to the Commission relating to a Registration Statement (provided that the
Corporation may excise any information contained therein which would constitute
material non-public information as to any Holder which has not executed a
confidentiality agreement with the Corporation); and (D) comply in all material
respects with the provisions of the Securities Act and the Exchange Act with
respect to the disposition of all Registrable Securities covered by a
Registration Statement during the applicable period in accordance (subject to
the terms of this Agreement) with the intended methods of disposition by the
Holders thereof set forth in such Registration Statement as so amended or in
such Prospectus as so supplemented.

 

(iii)          If during the Effectiveness Period, the number of Registrable
Securities at any time exceeds 100% of the number of shares of Common Stock then
registered in a Registration Statement, file as soon as reasonably practicable
an additional Registration Statement covering the resale by the Holders of not
less than the number of such Registrable Securities.

 

18

--------------------------------------------------------------------------------


 

(iv)          Notify the Holders of Registrable Securities to be sold (which
notice shall, pursuant to clauses (C) through (F) hereof, be accompanied by an
instruction to suspend the use of the Prospectus until the requisite changes
have been made) as promptly as reasonably possible (and, in the case of
(A)(1) below, not less than 1 Trading Day prior to such filing, in the case of
(C) and (D) below, not more than 1 Trading Day after such issuance or receipt
and, in the case of (E) below, not less than 3 Trading Days prior to the
financial statements in any Registration Statement becoming ineligible for
inclusion therein) and (if requested by any such Person) confirm such notice in
writing no later than 1 Trading Day following the day (A)(1) when a Prospectus
or any Prospectus supplement or post-effective amendment to a Registration
Statement is proposed to be filed; (2) when the Commission notifies the
Corporation whether there will be a “review” of such Registration Statement and
whenever the Commission comments in writing on such Registration Statement (in
which case the Corporation shall provide true and complete copies thereof and
all written responses thereto to each of the Holders that pertain to the Holders
as a selling stockholder or to the Plan of Distribution, but not information
which the Corporation believes would constitute material and non-public
information); and (3) with respect to a Registration Statement or any
post-effective amendment, when the same has become effective; (B) of any request
by the Commission or any other federal or state governmental authority for
amendments or supplements to a Registration Statement or Prospectus or for
additional information; (C) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (D) of the
receipt by the Corporation of any notification with respect to the suspension of
the qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; (E) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in a Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (F) the occurrence or existence of any pending
corporate development with respect to the Corporation that the Corporation
believes may be material and that, in the good faith determination of the
Corporation, based on the advice of counsel, makes it not in the best interest
of the Corporation to allow continued availability of a Registration Statement
or Prospectus, provided that any and all of such information shall remain
confidential to each Holder until such information otherwise becomes public,
unless disclosure by a Holder is required by law; provided, further, that
notwithstanding each Holder’s agreement to keep such information confidential,
the Holders make no acknowledgement that any such information is material,
non-public information.

 

(v)           Use its reasonable best efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (A) any order suspending the effectiveness of a
Registration Statement, or (B) any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.

 

(vi)          If requested by a Holder, furnish to such Holder, without charge
(A) at least one conformed copy of each such Registration Statement and each
amendment thereto, including financial statements and schedules, all documents
incorporated or deemed to be incorporated therein by reference to the extent
requested by such Person, and all exhibits to the extent requested by such
Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission, and (B) during
the Effectiveness Period, as many copies of the Prospectus included in the
Registration Statement and any amendment or supplement thereto as such

 

19

--------------------------------------------------------------------------------


 

Holder may reasonably request; provided, however, that the Corporation shall
have no obligation to provide any document pursuant to this clause that is
available on the Commission’s EDGAR system.

 

(vii)         Subject to the terms of this Agreement, consent to the use of each
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto, except after
the giving of any notice pursuant to Section 3.4(b)(iv).

 

(viii)        Effect a filing with respect to the public offering contemplated
by the Registration Statement (an “Issuer Filing”) with the Financial Industry
Regulatory Authority (“FINRA”) Corporate Financing Department pursuant to FINRA
Rule 5110 within 1 Trading Day of the date that the Registration Statement is
first filed with the Commission and pay the filing fee required by such Issuer
Filing; and use commercially reasonable efforts to pursue the Issuer Filing
until FINRA issues a letter confirming that it does not object to the terms of
the offering contemplated by the Registration Statement.

 

(ix)           Prior to any resale of Registrable Securities by a Holder, use
its reasonable best efforts to register or qualify or cooperate with the selling
Holders in connection with the registration or qualification (or exemption from
the registration or qualification) of such Registrable Securities for the resale
by the Holder under the securities or blue sky laws of such jurisdictions within
the United States as any Holder reasonably requests in writing, to keep each
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things reasonably
necessary to enable the disposition in such jurisdictions of the Registrable
Securities covered by a Registration Statement; provided, that the Corporation
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified, subject the Corporation to any material tax
in any such jurisdiction where it is not then so subject or file a general
consent to service of process in any such jurisdiction.

 

(x)            If requested by the Holders, cooperate with the Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to a
Registration Statement, which certificates shall be free, to the extent
permitted by the Stock Purchase Agreement, of all restrictive legends, and to
enable such Registrable Securities to be in such denominations and registered in
such names as any such Holders may request. In connection therewith, if required
by the Corporation’s transfer agent, the Corporation shall promptly after the
effectiveness of a Registration Statement cause an opinion of counsel as to the
effectiveness of the Registration Statement to be delivered to and maintained
with the transfer agent, together with any other authorizations, certificates
and directions required by the transfer agent, which authorize and direct the
transfer agent to issue such Registrable Securities without legend upon sale by
the holder of such shares of Registrable Securities under the Registration
Statement.

 

(xi)           Upon the occurrence of any event contemplated by this
Section 3.4(b), as promptly as reasonably possible under the circumstances
taking into account the Corporation’s good faith assessment of any adverse
consequences to the Corporation and its stockholders of the premature disclosure
of such event, prepare a supplement or amendment, including a post-effective
amendment, to a Registration Statement or a supplement to the related Prospectus
or any document incorporated or deemed to be incorporated therein by reference,
and file any other required document so that, as thereafter delivered, neither a
Registration Statement nor Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. If the Corporation notifies and instructs
the Holders in accordance with clauses (iii) through (vi) of
Section 3.4(b)(iv) above to suspend the use of any Prospectus until the
requisite changes to such

 

20

--------------------------------------------------------------------------------


 

Prospectus have been made, then the Holders shall suspend use of such
Prospectus; use its reasonable best efforts to ensure that the use of the
Prospectus may be resumed as promptly as is practicable; and be entitled to
exercise its right under this Section 3.4(b)(xi) to suspend the availability of
a Registration Statement and Prospectus, subject to the payment of partial
liquidated damages pursuant to Section 3.4(a)(ii), for a period not to exceed 40
calendar days (which need not be consecutive days) in any 12 month period.

 

(xii)          Comply with all applicable rules and regulations of the
Commission.

 

(c)           The Corporation may require each selling Holder to furnish to the
Corporation a certified statement as to the number of shares of Common Stock
beneficially owned by such Holder and any affiliate thereof and as to any FINRA
affiliations and, if required by the Commission, of any natural persons that
have voting and dispositive control over the Registrable Securities. During any
periods that the Corporation is unable to meet its obligations hereunder with
respect to the registration of the Registrable Securities solely because any
Holder fails to furnish such information within 3 Trading Days of the
Corporation’s request, any liquidated damages that are accruing at such time as
to such Holder only, as well as any other rights of such Holder under this
Agreement, including without limitation, the right to include such Holder’s
Registrable Securities in a Registration Statement shall be tolled and any Event
that may otherwise occur solely because of such delay shall be suspended as to
such Holder only, until such information is delivered to the Corporation;
provided, however, that the Corporation shall use commercially reasonable
efforts to include such Registrable Securities in such Registration Statement or
the next most available Registration Statement as soon as possible after such
information is furnished to the Corporation.

 

3.5           Piggyback Registration.

 

(a)           Each time that the Corporation proposes for any reason to register
any of its securities under the Securities Act, other than pursuant to a
registration statement on Form S-4, Form S-8 or Form S-1 or similar or successor
forms, but in regard to Form S-1 only in connection with the initial public
offering of the Corporation’s Common Stock (collectively, “Excluded Forms”), the
Corporation shall promptly give written notice of such proposed registration to
all holders of Registrable Securities, which notice shall also constitute an
offer to such holders to request inclusion of any Registrable Shares in the
proposed registration.

 

(b)           Each holder of Registrable Securities shall have 30 days from the
receipt of such notice to deliver to the Corporation a written request
specifying the number of Registrable Shares such holder intends to sell and the
holder’s intended method of disposition.

 

(c)           In the event that the proposed registration by the Corporation is,
in whole or in part, an underwritten public offering of securities of the
Corporation, any request under Section 3.5(b) may specify that the Registrable
Shares be included in the underwriting (i) on the same terms and conditions as
the shares of Common Stock, if any, otherwise being sold through underwriters
under such registration, or (ii) on terms and conditions comparable to those
normally applicable to offerings of common stock in reasonably similar
circumstances in the event that no shares of Common Stock other than Registrable
Shares are being sold through underwriters under such registration.

 

21

--------------------------------------------------------------------------------


 

(d)           Upon receipt of a written request pursuant to Section 3.5(b), the
Corporation shall promptly use its best efforts to cause all such Registrable
Shares to be registered under the Securities Act, to the extent required to
permit sale or disposition as set forth in the written request.

 

(e)           Notwithstanding the foregoing, if the managing underwriter of any
such proposed registration determines and advises in writing that the inclusion
of all Registrable Shares proposed to be included in the underwritten public
offering, together with any other issued and outstanding shares of Common Stock
proposed to be included therein by holders other than the holders of Registrable
Securities (such other shares hereinafter collectively referred to as the “Other
Shares”) would interfere with the successful marketing of the Corporation’s
securities, then the total number of such securities proposed to be included in
such underwritten public offering shall be reduced, (i) first by the shares
requested to be included in such registration by the holders of Other Shares,
(ii) second, if necessary by all Registrable Securities which are not Series A-2
Registrable Securities, Series A-3 Registrable Securities or Series A-1
Registrable Securities, and (iii) third, if necessary, (A) one-half (1/2) by the
securities proposed to be issued by the Corporation, and (B) one-half (1/2) by
the holders of Series A-2 Registrable Shares, Series A-3 Registrable Shares
and/or Series A-1 Registrable Shares proposed to be included in such
registration by the holders thereof, on a pro rata basis calculated based upon
the number of Registrable Shares, Series A-2 Registrable Shares, Series A-3
Registrable Shares or Series A-1 Registrable Shares sought to be registered by
each such holder; provided, that the aggregate number of securities proposed to
be included in such registration by the holders of Series A-2 Registrable
Shares, Series A-3 Registrable Shares and/or Series A-1 Registrable Shares shall
only be reduced hereunder if and to the extent that such securities exceed
twenty-five percent (25%) of the aggregate number of securities included in such
registration. The shares of Common Stock that are excluded from the underwritten
public offering pursuant to the preceding sentence shall be withheld from the
market by the holders thereof for a period, not to exceed 90 days from the
closing of such underwritten public offering, that the managing underwriter
reasonably determines as necessary in order to effect such underwritten public
offering.

 

3.6           Registrations on Form S-3.  At such time as the Registration
Statement contemplated by Section 3.4 shall no longer be effective, each holder
of Registrable Securities shall have the right to request in writing an
unlimited number of registrations on Form S-3. Each such request by a holder
shall: (a) specify the number of Registrable Shares which the holder intends to
sell or dispose of, (b) state the intended method by which the holder intends to
sell or dispose of such Registrable Shares, and (c) request registration of
Registrable Shares having a proposed aggregate offering price of at least
$1,000,000. Upon receipt of an adequate request pursuant to this Section 3.6,
the Corporation shall use its best efforts to effect such registration or
registrations on Form S-3.

 

3.7           Preparation and Filing.  If and whenever the Corporation is under
an obligation pursuant to the provisions of Sections 3.5 and/or 3.6 to use its
best efforts to effect the registration of any Registrable Shares, the
Corporation shall, as expeditiously as practicable:

 

(a)           prepare and file with the Commission a registration statement with
respect to such securities and use its best efforts to cause such registration
statement to become and remain effective in accordance with
Section 3.7(b) hereof;

 

(b)           prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective
until the earlier of (i) the sale of all Registrable Shares covered thereby or
(ii) nine months from the date such registration statement first becomes
effective, and to comply with the provisions of the Securities Act with respect
to the sale or other disposition of all Registrable Shares covered by such
registration statement;

 

22

--------------------------------------------------------------------------------


 

(c)           furnish to each holder whose Registrable Shares are being
registered pursuant to this Section 3 such number of copies of any summary
prospectus or other prospectus, including a preliminary prospectus, in
conformity with the requirements of the Securities Act, and such other documents
as such holder may reasonably request in order to facilitate the public sale or
other disposition of such Registrable Shares;

 

(d)           use its best efforts to register or qualify the Registrable Shares
covered by such registration statement under the securities or blue sky laws of
such jurisdictions as each holder whose Registrable Shares are being registered
pursuant to this Section 3 shall reasonably request, and do any and all other
acts or things which may be necessary or advisable to enable such holder to
consummate the public sale or other disposition in such jurisdictions of such
Registrable Shares; provided, however, that the Corporation shall not be
required to consent to general service of process for all purposes in any
jurisdiction where it is not then subject to process, qualify to do business as
a foreign corporation where it would not be otherwise required to qualify or
submit to liability for state or local taxes where it is not otherwise liable
for such taxes;

 

(e)           at any time when a prospectus covered by such registration
statement and relating thereto is required to be delivered under the Securities
Act within the appropriate period mentioned in Section 3.7(b) hereof, notify
each holder whose Registrable Shares are being registered pursuant to this
Section 3 of the happening of any event as a result of which the prospectus
included in such registration, as then in effect, includes an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances then existing and, at the request of such holder, prepare,
file and furnish to such holder a reasonable number of copies of a supplement to
or an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such shares, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing;

 

(f)            if the Corporation has delivered preliminary or final
prospectuses to the holders of Registrable Shares that are being registered
pursuant to this Section 3 and after having done so the prospectus is amended to
comply with the requirements of the Securities Act, the Corporation shall
promptly notify such holders and, if requested, such holders shall immediately
cease making offers of Registrable Shares and return all prospectuses to the
Corporation. The Corporation shall promptly provide such holders with revised
prospectuses and, following receipt of the revised prospectuses, such holders
shall be free to resume making offers of the Registrable Shares; and

 

(g)           furnish, at the request of any holder whose Registrable Shares are
being registered pursuant to this Section 3, on the date that such Registrable
Shares are delivered to the underwriters for sale in connection with a
registration pursuant to this Section 3 if such securities are being sold
through underwriters, or on the date that the registration statement with
respect to such securities becomes effective if such securities are not being
sold through underwriters, (i) an opinion, dated such date, of the counsel
representing the Corporation for the purposes of such registration, in form and
substance as is customarily given to underwriters in an underwritten public
offering, addressed to the underwriters, if any, and to the holder or holders
making such request, and (ii) a letter dated such date, from the independent
certified public accountants of the Corporation, in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and to
the holder or holders making such request.

 

3.8           Expenses.  The Corporation shall pay all expenses incurred by the
Corporation in complying with this Section 3, including, without limitation, all
registration and filing fees (including

 

23

--------------------------------------------------------------------------------


 

all expenses incident to filing with the FINRA), fees and expenses of complying
with the securities and blue sky laws of all such jurisdictions in which the
Registrable Shares are proposed to be offered and sold, printing expenses and
fees and disbursements of counsel (including with respect to each registration
effected pursuant to Sections 3.4, 3.5 and 3.6, the reasonable fees and
disbursements of a counsel for the holders of Registrable Shares that are being
registered pursuant to this Section 3, such counsel for the holders of
Registrable Shares shall be designated by a vote of a majority of the holders of
Registrable Shares to be included in such registration, determined in accordance
with Article III, Section A.6(a) of the Certificate); provided, however, that
all underwriting discounts and selling commissions applicable to the Registrable
Shares covered by registrations effected pursuant to Section 3.4, 3.5 or 3.6
hereof shall be borne by the seller or sellers thereof, in proportion to the
number of Registrable Shares sold by each such seller or sellers.

 

3.9           Indemnification.

 

(a)           In the event of any registration of any Registrable Shares under
the Securities Act pursuant to this Section 3 or registration or qualification
of any Registrable Shares pursuant to Section 3.7(d) hereof, the Corporation
shall indemnify and hold harmless the seller of such shares, each underwriter of
such shares, if any, each broker or any other person acting on behalf of such
seller and each other person, if any, who controls any of the foregoing persons,
within the meaning of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which any of the foregoing persons may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in any registration statement under which such Registrable Shares were
registered under the Securities Act, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereto, or any
document incident to registration or qualification of any Registrable Shares
pursuant to Section 3.7(d) hereof or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading or, with
respect to any prospectus, necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, or any violation
by the Corporation of the Securities Act or any state securities or blue sky
laws applicable to the Corporation and relating to action or inaction required
of the Corporation in connection with such registration or qualification under
the Securities Act or such state securities or blue sky laws. The Corporation
shall reimburse on demand such seller, underwriter, broker or other person
acting on behalf of such seller and each such controlling person for any legal
or any other expenses reasonably incurred by any of them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Corporation shall not be liable in any such case to
the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in said registration statement, preliminary or final
prospectus or amendment or supplement thereto or any document incident to
registration or qualification of any Registrable Shares pursuant to
Section 3.7(d) hereof, in reliance upon and in conformity with written
information furnished to the Corporation by such seller, underwriter, broker,
other person or controlling person specifically for use in the preparation
hereof.

 

(b)           Before Registrable Shares held by any prospective seller shall be
included in any registration pursuant to this Section 3, such prospective seller
and any underwriter acting on its behalf shall have agreed to indemnify and hold
harmless (in the same manner and to the same extent as set forth in paragraph
(a)) the Corporation, each director of the Corporation, each officer of the
Corporation who signs such registration statement and any person who controls
the Corporation within the meaning of the Securities Act, with respect to any
untrue statement or omission from such registration statement, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereto, if such untrue statement or omission was made in reliance upon and in
conformity

 

24

--------------------------------------------------------------------------------


 

with written information furnished to the Corporation through an instrument duly
executed by such seller or such underwriter specifically for use in the
preparation of such registration statement, preliminary prospectus, final
prospectus or amendment or supplement; provided, however, that the maximum
amount of liability in respect of such indemnification shall be limited, in the
case of each prospective seller, to an amount equal to the net proceeds actually
received by such prospective seller from the sale of Registrable Shares effected
pursuant to such registration.

 

(c)           Promptly after receipt by an indemnified party of notice of the
commencement of any action involving a claim referred to in Section 3.9(a) or
(b) hereof, such indemnified party will, if a claim in respect thereof is to be
made against the indemnifying party under this Section 3.9, give written notice
to the latter of the commencement of such action. In case any such action is
brought against an indemnified party, the indemnifying party will be entitled to
participate in and to assume the defense thereof jointly with any other
indemnifying party similarly notified to the extent that it may wish, with
counsel reasonably satisfactory to such indemnified party, and, after notice to
such indemnified party from the indemnifying party of its election to assume the
defense thereof, the indemnifying party shall be responsible for any legal or
other expenses subsequently incurred by such indemnifying party in connection
with the defense thereof; provided, however, that, if any indemnified party
shall have reasonably concluded that there may be one or more legal defenses
available to such indemnified party which are different from or additional to
those available to the indemnifying party, or that such claim or litigation
involves or could have an effect upon matters beyond the scope of the indemnity
agreement provided in this Section 3.9, the indemnifying party shall not have
the right to assume the defense of such action on behalf of such indemnified
party, and such indemnifying party shall reimburse such indemnified party and
any person controlling such indemnified party for the fees and expenses of
counsel retained by the indemnified party which are reasonably related to the
matters covered by the indemnity agreement provided in this Section 3.9. The
indemnifying party shall not make any settlement of any claims in respect of
which it is obligated to indemnify an indemnified party or parties hereunder,
without the written consent of the indemnified party or parties, which consent
shall not be unreasonably withheld.

 

(d)           In order to provide for just and equitable contribution to joint
liability under the Securities Act, in any case in which either (i) any holder
of Registrable Shares exercising rights under this Agreement, or any controlling
person of any such holder, makes a claim for indemnification pursuant to this
Section 3.9, but it is judicially determined (by the entry of a final judgment
or decree by a court of competent jurisdiction and the expiration of time to
appeal or the denial of the last right of appeal) that such indemnification may
not be enforced in such case notwithstanding the fact that this Section 3.9
provides for indemnification in such case, or (ii) contribution under the
Securities Act may be required on the part of any such holder or any such
controlling person in circumstances for which indemnification is provided under
this Section 3.9; then, in each such case, the Corporation and such holder will
contribute to the aggregate losses, claims, damages or liabilities to which they
may be subject as is appropriate to reflect the relative fault of the
Corporation and such holder in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities, it being understood
that the parties acknowledge that the overriding equitable consideration to be
given effect in connection with this provision is the ability of one party or
the other to correct the statement or omission which resulted in such losses,
claims, damages or liabilities, and that it would not be just and equitable if
contribution pursuant hereto were to be determined by pro rata allocation or by
any other method of allocation which does not take into consideration the
foregoing equitable considerations. Notwithstanding the foregoing, (i) no such
holder will be required to contribute any amount in excess of the proceeds to it
of all Registrable Shares sold by it pursuant to such registration statement,
and (ii) no person or entity guilty of fraudulent misrepresentation, within the
meaning of Section 11(f) of the Securities Act, shall be entitled to
contribution from any person or entity who is not guilty of such fraudulent
misrepresentation.

 

25

--------------------------------------------------------------------------------


 

(e)           Notwithstanding any of the foregoing, if, in connection with an
underwritten public offering of any Registrable Shares, the Corporation, the
holders of such Registrable Shares and the underwriters enter into an
underwriting or purchase agreement relating to such offering which contains
provisions covering indemnification among the parties, then the indemnification
provision of this Section 3.9 shall be deemed inoperative for purposes of such
offering.

 

3.10         Removal of Legends, Etc.  Notwithstanding the foregoing provisions
of this Section 3, the restrictions imposed by this Section 3 upon the
transferability of any Restricted Stock, Series A-1 Preferred Stock, Series A-2
Preferred Stock or Series A-3 Preferred Stock shall cease and terminate when
(a) any such Restricted Stock, Series A-1 Preferred Stock, Series A-2 Preferred
Stock or Series A-3 Preferred Stock are sold or otherwise disposed of in
accordance with the intended method of disposition by the seller or sellers
thereof set forth in a registration statement or such other method contemplated
by Section 3.3 hereof that does not require that the securities transferred bear
the legend set forth in Section 3.2 hereof, including a Transfer pursuant to
Rule 144 or a successor rule thereof (as amended from time to lime), or (b) the
holder of Restricted Stock, Series A-1 Preferred Stock, Series A-2 Preferred
Stock or Series A-3 Preferred Stock has met the requirements for transfer of
such Restricted Stock, Series A-1 Preferred Stock, Series A-2 Preferred Stock or
Series A-3 Preferred Stock pursuant to subparagraph (b)(1) of Rule 144 or a
successor rule thereof (as amended from time to time) promulgated by the
Commission under the Securities Act. Whenever the restrictions imposed by this
Section 3 have terminated, a holder of a certificate for Restricted Stock,
Series A-1 Preferred Stock, Series A-2 Preferred Stock or Series A-3 Preferred
Stock as to which such restrictions have terminated shall be entitled to receive
from the Corporation, without expense, a new certificate not bearing the
restrictive legend set forth in Section 3.2 hereof and not containing any other
reference to the restrictions imposed by this Section 3. Notwithstanding the
above, nothing herein shall limit the restrictions imposed upon transfer of the
Restricted Securities pursuant to Section 8 hereof nor the imposition of the
legend provided for therein.

 

3.11         Lock-up Agreement.

 

(a)           Each Stockholder agrees that, during the 180-day period following
the date hereof, such Stockholder will not, without the prior written consent of
the Company, sell, assign, transfer, make a short sale of, loan, grant any
option for the purchase of, or exercise registration rights with respect to any
shares of Common Stock or shares of capital stock or other securities of the
Corporation convertible into or exercisable for, whether directly or indirectly,
shares of Common Stock, other than to a member of such Stockholder’s Group;
provided, however, that notwithstanding the foregoing but subject to the
provisions of Section 3.11(b) below, (i) on or at any time after each of the
dates listed in the table below under the caption “Initial Lock-up Release
Date”, such Stockholder shall be permitted to sell, assign, transfer, make a
short sale of, loan, or grant any option for the purchase of, with respect to
that number of shares of Common Stock issued or issuable upon conversion of
shares of Series A-1 Conversion Shares (the “Series A-1 Conversion Shares”) held
or issuable to such Stockholder that corresponds to a percentage of the total
number of Series A-1 Conversion Shares held or issuable to such Stockholder at
such time, which percentage is set forth in the table below under the caption
“Initial Lock-up Release Percentage”.

 

Initial Lock-up Release Date

 

Initial Lock-up Release Percentage

 

 

 

 

 

30th day after the date of this Agreement

 

5

%

 

 

 

 

60th day after the date of this Agreement

 

15

%

 

 

 

 

90th day after the date of this Agreement

 

30

%

 

 

 

 

120th day after the date of this Agreement

 

50

%

 

26

--------------------------------------------------------------------------------


 

(b)           Notwithstanding the foregoing, (A) subject to clause (C) below,
the restriction on transfer set forth in Section 3.11(a) above shall not apply
to block trades of 10,000 shares or more of the Series A-1 Conversion Shares,
(B) subject to clause (C) below, if, on or at any time after any date listed in
the table set forth in Section 3.11(a) above, the average of the closing bid and
ask price of the Company’s Common Stock if quoted on any electronic quotation
system, including but not limited to the OTC:BB for the five (5) trading days
ending on such date, or the average last-sale price of the Company’s Common
Stock if listed on a national securities exchange for the five (5) trading days
ending on such date, is greater than $16.29 per share (subject to proportionate
and equitable adjustment upon any stock split, stock dividend, reverse stock
split or similar event that becomes effective after the date of this Agreement),
the percentage in the table set forth in Section 3.11(a) above that corresponds
to such date shall be doubled and (C) in no event shall any Stockholder be
permitted, during the period commencing on the date hereof and ending on the
date of the listing of the Company’s Common Stock on a national securities
exchange, to sell, assign, transfer, make a short sale of, loan, grant any
option for the purchase of, or exercise registration rights with respect to any
Series A-1 Conversion Shares for a price less than $8.142 (subject to
proportionate and equitable adjustment upon any stock split, stock dividend,
reverse stock split or similar event that becomes effective after the date of
this Agreement), except (x) with the prior written consent of the Company or
(y) to a member of such Stockholder’s Group.

 

(c)           Each Stockholder agrees further that, if the Company or a managing
underwriter so requests of such Stockholder in connection with a registered
public offering of securities of the Company, such Stockholder will not, without
the prior written consent of the Company or such underwriters, sell, assign,
transfer, make a short sale of, loan, grant any option for the purchase of, or
exercise registration rights with respect to any shares of Common Stock or
shares of capital stock or other securities of the Corporation convertible into
or exercisable for, whether directly or indirectly, shares of Common Stock,
other than to a member of such Stockholder’s Group, during the period of (i)180
days following the closing of the first public offering of securities offered
and sold for the account of the Corporation that is registered under the
Securities Act, or (ii) 90 days following the closing of any other public
offering of securities offered and sold for the account of the Corporation that
is registered under the Securities Act ; provided that such request is made of
all officers, directors and 1% and greater Stockholders and each such person
shall be similarly bound; and, provided, further, that nothing in this
Section 3.11(c) shall prevent any Stockholder from participating in any
registered public offering of the Corporation as a selling stockholder or
security holder.

 

(d)           In the event that the Corporation releases or causes to be
released any Stockholder from any restrictions on transfer set forth in the
foregoing provisions of this Section 3.11, the Corporation shall release or
cause to be released all other Stockholders in similar fashion and any such
release of all Stockholders shall be implemented on a pro rata basis.

 

3.12         Duration of Section.  With respect to each holder of Registrable
Shares, Sections 3.4, 3.5 and 3.6 shall automatically terminate for that holder
on the fourth anniversary of the Filing Date.

 

27

--------------------------------------------------------------------------------


 

SECTION 4.  Election of Directors.

 

4.1           Voting for Directors.  At the first annual meeting of the
Stockholders of the Corporation after the Stage I Closing, and thereafter at
each annual meeting and each special meeting of the Stockholders of the
Corporation called for the purposes of electing directors of the Corporation,
and at any time at which Stockholders of the Corporation shall have the right
to, or shall, vote or consent to the election of directors, then, in each such
event, each Stockholder shall vote all shares of Preferred Stock, Common Stock
and any other shares of voting stock of the Corporation then owned (or
controlled as to voting rights) by it, him or her, whether by purchase, exercise
of rights, warrants or options, stock dividends or otherwise:

 

(a)           to fix and maintain the number of directors on the Board at seven
(7);

 

(b)           to the extent entitled under the Certificate as in effect as of
the date of this Agreement, to elect as Directors of the Corporation on the date
hereof and in any subsequent election of Directors the following individuals:

 

(i)            in the case of the two (2) directors to be elected by the holders
of Series A-1 Preferred Stock under the Certificate, two (2) individuals to be
designated by the affirmative vote or written consent of the holders of a
majority of the outstanding shares of Series A-1 Preferred Stock (the
“Series A-1 Directors”), who shall initially be Ansbert Gadicke and Martin
Muenchbach.

 

(ii)           in the case of the one (1) director to be elected by the G3
Holders (as defined in the Certificate), one (1) director to be designated by
the affirmative vote or written consent of those G3 Holders holding a majority
of the shares held by the G3 Holders (the “Specified Preferred Director”), who
shall initially be Jonathan Fleming, provided, however, that in order to be
eligible to vote or consent with respect to the designation of an individual as
a nominee for election as the Specified Preferred Director, a G3 Holder together
with members of such G3 Holders’ Group must hold greater than twenty percent
(20%) of the Preferred Stock purchased under the Series A-1 Stock Purchase
Agreement by such G3 Holder and members of such G3 Holders’ Group;

 

(iii)          in the case of the one (1) director to be elected by MPM, one
(1) director to be designated by the affirmative vote or written consent of MPM,
provided that such director be an individual with particular expertise in the
development of pharmaceutical products, as reasonably determined by MPM, if any
(the “Industry Expert Director” and together with the Series A-1 Directors and
the Specified Preferred Director, the “Investor Directors”), who shall initially
be Elizabeth Stoner, provided, further, however, that in order to be eligible to
vote or consent with respect to the designation of an individual as a nominee
for election as the Industry Expert Preferred Director, MPM together with
members of the MPM Group must hold greater than twenty percent (20%) of the
Preferred Stock purchased under the Series A-1 Stock Purchase Agreement by MPM
and members of the MPM Group.

 

(iv)          in the case of the remaining directors to be elected by the
holders of Preferred Stock and Common Stock, voting together as a single class,
under the Certificate, three (3) individuals as follows:

 

a.             two industry or market experts, each of whom shall be designated
by a majority of the other members of the Board, including a majority of the
Investor Directors (the “Independent Directors”), and who shall initially be
Alan Auerbach and Kurt Graves; and

 

28

--------------------------------------------------------------------------------


 

b.             the Chief Executive Officer of the Corporation, who shall
initially be Richard Lyttle.

 

4.2           Observer Rights.

 

(a)           HCV VII shall have the right to appoint an observer to the Board
(the “HCV Observer”) as long as HCV VII, together with members of the HCV Group,
holds greater than seventy five percent (75%) of the Series A-1 Preferred Stock
originally purchased by HCV VII and members of the HCV Group pursuant to the
Purchase Agreement. The HCV Observer shall have the right to attend all meetings
of the Board in a non-voting observer capacity, and the Corporation shall
provide to the HCV Observer all materials provided to the members of the Board
and notice of such meetings, all in the manner and at the time provided to the
members of the Board; provided, however, that the Corporation reserves the right
to exclude such representatives from access to any material or meeting or
portion thereof if the Corporation believes upon advice of counsel that such
exclusion is necessary to preserve the attorney-client privilege or to protect
highly confidential information, the disclosure of which should not be made to
any person who does not have a fiduciary or other similar duty to the
Corporation. The decision of the Board with respect to the privileged or
confidential nature of such information shall be final and binding. HCV VII’s
rights under this Section 4.2(a) may only be assigned in connection with the
transfer of all of the Preferred Stock held by HCV VII to the assignee. In
addition and without limiting the foregoing, in the event that HCV VII appoints
any person to be the HCV Observer under this Section 4.2(a) who, in the good
faith determination of the Board, has conflicting interests with the
Corporation, then the Corporation shall have the right, at any time and from
time to time, to exclude the HCV Observer from access to any meeting, or any
portion thereof, and/or deny the HCV Observer access to any information and
documents, or any portions thereof.

 

(b)           Saints Capital IV, L.P. (“Saints”) shall have the right to appoint
an observer to the Board (the “Saints Observer”) as long as Saints, together
with other members of the Saints/Oxford Group, holds greater than seventy-five
percent (75%) of the Series A-1 Preferred Stock originally purchased by Saints
and the other member of the Saints/Oxford Group pursuant to the Purchase
Agreement. The Saints Observer shall have the right to attend all meetings of
the Board in a non-voting observer capacity, and the Corporation shall provide
to the Saints Observer all materials provided to the members of the Board and
notice of such meetings, all in the manner and at the time provided to the
members of the Board; provided, however, that the Corporation reserves the right
to exclude such representatives from access to any material or meeting or
portion thereof if the Corporation believes upon advice of counsel that such
exclusion is necessary to preserve the attorney-client privilege or to protect
highly confidential information, the disclosure of which should not be made to
any person who does not have a fiduciary or other similar duty to the
Corporation. The decision of the Board with respect to the privileged or
confidential nature of such information shall be final and binding. Saints’
rights under this Section 4.2(b) may only be assigned in connection with the
transfer of all of the Preferred Stock held by Saints to the assignee. In
addition and without limiting the foregoing, in the event that Saints appoints
any person to be the Saints Observer under this Section 4.2(b) who, in the good
faith determination of the Board, has conflicting interests with the
Corporation, then the Corporation shall have the right, at any time and from
time to time, to exclude the Saints Observer from access to any meeting, or any
portion thereof, and/or deny the Saints Observer access to any information and
documents, or any portions thereof.

 

(c)           Brookside shall have the right to appoint an observer to the Board
(the “Brookside Observer”) as long as Brookside, together with other members of
the Brookside Group, holds greater than seventy-five percent (75%) of the
Series A-1 Preferred Stock originally purchased by Brookside and the other
member of the Brookside Group pursuant to the Purchase Agreement. The Brookside
Observer shall have the right to attend all meetings of the Board in a
non-voting observer

 

29

--------------------------------------------------------------------------------


 

capacity, and the Corporation shall provide to the Brookside Observer all
materials provided to the members of the Board and notice of such meetings, all
in the manner and at the time provided to the members of the Board; provided,
however, that the Corporation reserves the right to exclude such representatives
from access to any material or meeting or portion thereof if the Corporation
believes upon advice of counsel that such exclusion is necessary to preserve the
attorney-client privilege or to protect highly confidential information, the
disclosure of which should not be made to any person who does not have a
fiduciary or other similar duty to the Corporation. The decision of the Board
with respect to the privileged or confidential nature of such information shall
be final and binding. Brookside’s rights under this Section 4.2(c) may only be
assigned in connection with the transfer of all of the Preferred Stock held by
Brookside to the assignee. In addition and without limiting the foregoing, in
the event that Brookside appoints any person to be the Brookside Observer under
this Section 4.2(c) who, in the good faith determination of the Board, has
conflicting interests with the Corporation, then the Corporation shall have the
right, at any time and from time to time, to exclude the Brookside Observer from
access to any meeting, or any portion thereof, and/or deny the Brookside
Observer access to any information and documents, or any portions thereof.

 

(d)           Wellcome shall have the right to appoint an observer to the Board
(the “Wellcome Observer”) as long as Wellcome holds greater than seventy five
percent (75%) of the Series A-1 Preferred Stock originally purchased by Wellcome
pursuant to the Purchase Agreement. The Wellcome Observer shall have the right
to attend all meetings of the Board in a non-voting observer capacity, and the
Corporation shall provide to the Wellcome Observer all materials provided to the
members of the Board and notice of such meetings, all in the manner and at the
time provided to the members of the Board; provided, however, that the
Corporation reserves the right to exclude such representatives from access to
any material or meeting or portion thereof if the Corporation believes upon
advice of counsel that such exclusion is necessary to preserve the
attorney-client privilege or to protect highly confidential information, the
disclosure of which should not be made to any person who does not have a
fiduciary or other similar duty to the Corporation. The decision of the Board
with respect to the privileged or confidential nature of such information shall
be final and binding. Wellcome’s rights under this Section 4.2(a) may only be
assigned in connection with the transfer of all of the Preferred Stock held by
Wellcome to the assignee. In addition and without limiting the foregoing, in the
event that Wellcome appoints any person to be the Wellcome Observer under this
Section 4.2(a) who, in the good faith determination of the Board, has
conflicting interests with the Corporation, then the Corporation shall have the
right, at any time and from time to time, to exclude the Wellcome Observer from
access to any meeting, or any portion thereof, and/or deny the Wellcome Observer
access to any information and documents, or any portions thereof.

 

4.3           Cooperation of the Corporation.  The Corporation shall use its
best efforts to effectuate the purposes of this Section 4, including (i) taking
such actions as are necessary to convene annual and/or special meetings of the
Stockholders for the election of directors and (ii) promoting the adoption of
any necessary amendment of the by-laws of the Corporation and the Certificate.

 

4.4           Notices. The Corporation shall provide the Series A-1
Stockholders, MPM and the Specified Preferred Holders with at least twenty (20)
days’ prior notice in writing of any intended mailing of notice to the
Stockholders of a meeting at which directors are to be elected, and such notice
shall include the names of the persons designated by the Corporation pursuant to
this Section 4.  The Series A-1 Stockholders, MPM and the Specified Preferred
Holders shall notify the Corporation in writing at least three (3) days prior to
such mailing of the persons designated by them respectively pursuant to
Section 4.1 above as nominees for election to the Board.  In the absence of any
notice from the Series A-1 Stockholders, MPM and the Specified Preferred
Holders, the director(s) then serving and previously designated by the
Series A-1 Stockholders, MPM and the Specified Preferred Holders, as applicable,
shall be renominated.

 

30

--------------------------------------------------------------------------------


 

4.5                                 Removal.  Except as otherwise provided in
this Section 5, no Stockholder shall vote to remove any member of the Board
designated in accordance with the foregoing provisions of this Section 4 unless
the party or group of stockholders, as applicable, who designated such director
(the “Designating Party”) shall so vote or otherwise consent, and, if the
Designating Party shall so vote or otherwise consent, then the non-designating
Stockholders shall likewise so vote. Any vacancy on the Board created by the
resignation, removal, incapacity or death of any person designated under the
foregoing provisions of this Section 4 may be filled by another person
designated by the original Designating Party. Each Stockholder shall vote all
shares of voting stock of the Corporation owned or controlled by such
Stockholder in accordance with each such new designation.

 

4.6                                 Quorum.  A quorum for any meeting of the
Board of Directors shall consist of a majority of all directors; provided, that
at least a majority of the Investor Directors is in attendance at such meeting.
If, at any meeting, a quorum is not present for any reason, then another Board
of Directors meeting may be convened within no less than two (2) and no more
than ten (10) business days and, at such meeting, a majority of all directors
shall constitute a quorum for all purposes.

 

4.7                                 Committees.  Each of the Investor Directors
shall have the right to sit on any committee of the Board of Directors.

 

4.8                                 Duration of Section.  This Section 4 and the
rights and obligations of the parties hereunder shall automatically terminate on
the earlier of (i) the consummation of an Event of Sale (as defined in the
Certificate) or (ii) the automatic conversion of all of the Preferred Stock of
the Corporation pursuant to the Certificate as a result of the listing, or the
admitting for trading, of the Common Stock on a national securities exchange.
Prior to such termination, the rights and obligations of any Preferred
Stockholder under this Section 4 shall terminate upon the date on which such
Preferred Stockholder or its Group no longer owns any Preferred Stock, whereupon
the obligations of the remaining Stockholders to vote in favor of the designee
of such Preferred Stockholder shall also terminate.

 

SECTION 5.  Indemnification.

 

5.1                                 Indemnification of Investors.  In the event
that any Series A-1 Preferred Stockholder, Series A-2 Preferred Stockholder,
Series A-3 Preferred Stockholder, Series A-5 Preferred Stockholder, Series A-6
Preferred Stockholder or any director, officer, employee, affiliate or agent
thereof (the “Indemnitees”), become involved in any capacity in any action,
proceeding, investigation or inquiry in connection with or arising out of any
matter related to the Corporation or any Indemnitee’s role or position with the
Corporation, the Corporation shall reimburse each Indemnitee for its legal and
other expenses (including the cost of any investigation and preparation) as they
are incurred by such Indemnitee in connection therewith. The Corporation also
agrees to indemnify each Indemnitee, pay on demand and protect, defend, save and
hold harmless from and against any and all liabilities, damages, losses,
settlements, claims, actions, suits, penalties, fines, costs or expenses
(including, without limitation, attorneys’ fees) (any of the foregoing, a
“Claim”) incurred by or asserted against any Indemnitee of whatever kind or
nature, arising from, in connection with or occurring as a result of this
Agreement or the matters contemplated by this Agreement; provided, however, that
the Corporation shall not be required to indemnify any Indemnitee hereunder in
connection with any matter as to which a court of competent jurisdiction has
made a final non-appealable determination that such Indemnitee has acted with
gross negligence or willful or intentional misconduct in connection therewith.
The foregoing agreement shall be in addition to any rights that any Indemnitee
may have at common law or otherwise.

 

5.2                                 Advancement of Expenses.  The Corporation
shall advance all expenses reasonably incurred by or on behalf of the
Indemnitees in connection with any Claim or potential Claim

 

31

--------------------------------------------------------------------------------


 

within twenty (20) days after the receipt by the Corporation of a statement or
statements from the Indemnitee requesting such advance payment or payments from
time to time.

 

SECTION 6.  Remedies.  In case any one or more of the covenants and/or
agreements set forth in this Agreement shall have been breached by any party
hereto, the party or parties entitled to the benefit of such covenants or
agreements may proceed to protect and enforce its or their rights, either by
suit in equity and/or action at law, including, but not limited to, an action
for damages as a result of any such breach and/or an action for specific
performance of any such covenant or agreement contained in this Agreement.  The
rights, powers and remedies of the parties under this Agreement are cumulative
and not exclusive of any other right, power or remedy which such parties may
have under any other agreement or law. No single or partial assertion or
exercise of any right, power or remedy of a party hereunder shall preclude any
other or further assertion or exercise thereof.

 

SECTION 7.  Successors and Assigns.

 

7.1                                 Series A-1, A-2 and A-3 Stockholders. 
Except as otherwise expressly provided herein, this Agreement shall bind and
inure to the benefit of the Corporation and each of the Series A-1 Stockholder,
Series A-2 Stockholder and Series A-3 Stockholder parties hereto and the
respective successors and permitted assigns of the Corporation and each of the
Series A-1 Stockholder, Series A-2 Stockholder and Series A-3 Stockholder
parties hereto (including any member of a Stockholder’s Group). Subject to the
requirements of Section 3 hereof, this Agreement and the rights and duties of
the Series A-1 Stockholder, Series A-2 Stockholder and Series A-3 Stockholder
set forth herein may be freely assigned, in whole or in part, by each Series A-1
Stockholder, Series A-2 Stockholder and Series A-3 Stockholder to any member of
their respective Group, provided such transferee is an “affiliate” of such
Series A-1 Stockholder, Series A-2 Stockholder or Series A-3 Stockholder, as the
case may be, as such term is defined under Rule 501 of the Securities Act (it
being recognized and agreed that each member of the Oxford/Saints Group shall be
deemed to be “affiliates” of each other for this purpose). Any transferee from a
Series A-1 Stockholder, Series A-2 Stockholder or Series A-3 Stockholder, as the
case may be, to whom rights under Section 3 are transferred shall, as a
condition to such transfer, deliver to the Corporation a written instrument by
which such transferee identifies itself, gives the Corporation notice of the
transfer of such rights, identities the securities of the Corporation owned or
acquired by it and agrees to be bound by the obligations imposed hereunder to
the same extent as if such transferee were a Series A-1 Stockholder, Series A-2
Stockholder or Series A-3 Stockholder, as applicable, hereunder. A transferee to
whom rights are transferred pursuant to this Section 7.1 will be thereafter
deemed to be a Series A-1 Stockholder, Series A-2 Stockholder or Series A-3
Stockholder, as applicable, for the purpose of the execution of such transferred
rights and may not again transfer such rights to any other person or entity,
other than as provided in this Section 7.1.  Upon the consummation of the
Merger: (i) all of the rights and obligations of this Agreement pertaining to
the Series A-1 Stockholders and the shares of Series A-1 Preferred Stock of the
Corporation held by them shall be deemed to apply in the same manner to the
holders of Series A-1 Preferred Stock, par value $0.0001 per share of MPM
Acquisition Corp., a Delaware corporation (“MPMAC”), and the shares of such
MPMAC Series A-1 Preferred Stock held by them, respectively, as if such shares
of MPMAC stock were shares of Series A-1 Preferred Stock for all purposes of
this Agreement; (ii) all of the rights and obligations of this Agreement
pertaining to the Series A-2 Stockholders and the shares of Series A-2 Preferred
Stock of the Corporation held by them shall be deemed to apply in the same
manner to the holders of Series A-2 Preferred Stock, par value $0.0001 per share
of MPMAC, and the shares of such MPMAC Series A-2 Preferred Stock held by them,
respectively, as if such shares of MPMAC stock were shares of Series A-2
Preferred Stock for all purposes of this Agreement; and (iii) all of the rights
and obligations of this Agreement pertaining to the Series A-3 Stockholders and
the shares of Series A-3 Preferred Stock of the Corporation held by them shall
be deemed to apply in the same manner to the holders of Series A-3 Preferred
Stock, par value $0.0001 per share of MPMAC, and the shares of such MPMAC
Series A-3

 

32

--------------------------------------------------------------------------------


 

Preferred Stock held by them, respectively, as if such shares of MPMAC stock
were shares of Series A-3 Preferred Stock for all purposes of this Agreement.

 

7.2                                 Other Stockholders.  Except as otherwise
expressly provided herein, this Agreement shall bind and inure to the benefit of
the Corporation and each of the Common Stockholders and the Series A-4
Stockholders, Series A-5 Stockholders and Series A-6 Stockholders (collectively,
the “Other Stockholders”) and the respective successors and permitted assigns of
the Corporation and each of the Other Stockholders. Subject to the requirements
of Section 3 hereof, this Agreement and the rights and duties of the Other
Stockholders set forth herein may be assigned, in whole or in part, by any Other
Stockholder to a Related Transferee or to any member of their respective Group,
provided such transferee is an “affiliate” of such Other Stockholder, as such
term is defined under Rule 501 of the Securities Act (it being recognized and
agreed that each Member of the Oxford/Saints Group shall be deemed to be
“affiliates” of each other for this purpose). Any transferee from an Other
Stockholder to whom rights under Section 3 are transferred shall, as a condition
to such transfer, deliver to the Corporation a written instrument by which such
transferee identifies itself, gives the Corporation notice of the transfer of
such rights, identifies the securities of the Corporation owned or acquired by
it and agrees to be bound by the obligations imposed hereunder to the same
extent as if such transferee were an Other Stockholder hereunder. A transferee
to whom rights are transferred pursuant to this Section 7.2 will be thereafter
deemed to be an Other Stockholder for the purpose of the execution of such
transferred rights and may not again transfer such rights to any other person or
entity, other than as provided in this Section 7.2.  Upon the consummation of
the Merger: (i) all of the rights and obligations of this Agreement pertaining
to the holders of Common Stock and the shares of Common Stock of the Corporation
held by them shall be deemed to apply in the same manner to the holders of
Common Stock, par value $0.0001 per share of MPMAC, and the shares of such MPMAC
Common Stock held by them, respectively, as if such shares of MPMAC stock were
shares of Common Stock for all purposes of this Agreement; (ii) all of the
rights and obligations of this Agreement pertaining to the Series A-4
Stockholders and the shares of Series A-4 Preferred Stock of the Corporation
held by them shall be deemed to apply in the same manner to the holders of
Series A-4 Preferred Stock, par value $0.0001 per share of MPMAC, and the shares
of such MPMAC Series A-4 Preferred Stock held by them, respectively, as if such
shares of MPMAC stock were shares of Series A-4 Preferred Stock for all purposes
of this Agreement; (iii) all of the rights and obligations of this Agreement
pertaining to the Series A-5 Stockholders and the shares of Series A-5 Preferred
Stock of the Corporation held by them shall be deemed to apply in the same
manner to the holders of Series A-5 Preferred Stock, par value $0.0001 per share
of MPMAC, and the shares of such MPMAC Series A-5 Preferred Stock held by them,
respectively, as if such shares of MPMAC stock were shares of Series A-5
Preferred Stock for all purposes of this Agreement; and (iv) all of the rights
and obligations of this Agreement pertaining to the Series A-2 Stockholders and
the shares of Series A-6 Preferred Stock of the Corporation held by them shall
be deemed to apply in the same manner to the holders of Series A-6 Preferred
Stock, par value $0.0001 per share of MPMAC, and the shares of such MPMAC
Series A-6 Preferred Stock held by them, respectively, as if such shares of
MPMAC stock were shares of Series A-6 Preferred Stock for all purposes of this
Agreement.

 

7.3                                 The Corporation.  Neither this Agreement nor
any of the rights or duties of the Corporation set forth herein shall be
assigned by the Corporation, in whole or in part, without having first received
the written consent of the Majority Investors.  Notwithstanding the foregoing,
upon the consummation of the Merger with respect to all times after the
consummation of the Merger, (i) the Corporation shall, and hereby does, assign
all of its rights, duties and obligations under this Agreement to MPMAC and
(ii) all references to the “Corporation” in this Agreement and to its capital
stock or any other aspects of the Corporation shall be deemed to be references
to MPMAC and its capital stock and other applicable aspects of MPMAC.  MPMAC, by
executing this Agreement as an anticipated successor and assign to the
Corporation, does hereby assume, effective upon the consummation of the

 

33

--------------------------------------------------------------------------------


 

Merger, all of the Corporation’s rights, duties and obligations under this
Agreement.  All parties to this Agreement hereby consent to the assignment and
assumption contemplated between the Corporation and MPMAC set forth in this
paragraph.

 

SECTION 8.  Duration of Agreement.  The rights and obligations of the
Corporation and each Stockholder set forth herein shall survive indefinitely,
unless and until, by the respective terms of this Agreement, they are no longer
applicable.

 

SECTION 9.  Entire Agreement.  This Agreement, together with the other writings
referred to herein or delivered pursuant hereto which form a part hereof,
contains the entire agreement among the parties with respect to the subject
matter hereof and amends, restates and supersedes all prior and contemporaneous
arrangements or understandings with respect thereto.

 

SECTION 10.  Notices.  All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument delivered in person or duly sent by first class registered,
certified or overnight mail, postage prepaid, or telecopied with a confirmation
copy by regular mail, addressed or telecopied, as the case may be, to such party
at the address or telecopier number, as the case may be, set forth below or such
other address or telecopier number, as the case may be, as may hereafter be
designated in writing by the addressee to the addressor listing all parties:

 

(i)                                     if to the Corporation, to:

 

Radius Health, Inc.

201 Broadway

Sixth Floor

Cambridge, MA 02139

Attention: Chief Executive Officer

 

Telecopier: (617) 551-4701

 

with a copy to:

 

Bingham McCutchen LLP

One Federal Street

Boston, MA 02110-1726

Attention: Julio E. Vega, Esq.

Telecopier: (617) 951-8736

 

(ii)                                  if to the Investors, as set forth on
Schedule 2; to the Common Stockholders, as set forth on Schedule 1; to the
holders of Series A-2 Preferred Stock, as set forth on Schedule 3; to the
holders of Series A-3 Preferred Stock, as set forth on Schedule 4; to the
holders of Series A-4 Preferred Stock, as set forth on Schedule 5; to the holder
of Series A-5 Preferred Stock and/or Series A-6 Preferred Stock, as set forth on
Schedule 6,

 

All such notices, requests, consents and communications shall be deemed to have
been received (a) in the case of personal delivery, on the date of such
delivery, (b) in the case of mailing, on the third business day following the
date of such mailing, (c) in the case of overnight mail, on the first business
day following the date of such mailing, and (d) in the case of facsimile
transmission, when confirmed by facsimile machine report.

 

34

--------------------------------------------------------------------------------


 

SECTION 11.  Changes.  The terms and provisions of this Agreement may not be
modified or amended, or any of the provisions hereof waived, temporarily or
permanently, except pursuant to the written consent of the Corporation and the
Majority Investors, and to the extent that there is a material adverse effect of
any such modification or amendment on the rights and obligations of the holders
of shares of Series A-4 Preferred Stock, Series A-5 Preferred Stock or
Series A-6 Preferred Stock in a manner more adverse than such effect on the
holders of Series A-1 Preferred Stock, Series A-2 Preferred Stock or Series A-3
Preferred Stock, respectively, a majority in combined voting power of the such
more affected series then outstanding, determined in accordance with
Section A.6(a) of Article III of the Certificate. Additional parties who become
Common Stockholders or Series A-4 Stockholders, Series A-5 Stockholders or
Series A-6 Stockholders pursuant to an instrument of adherence will not
constitute a change under this Section 11. Notwithstanding the foregoing,
(a) any modification or amendment to this Agreement that would adversely affect
one Series A-1 Stockholder, Series A-2 Stockholder or Series A-3 Stockholder in
a manner that is directed specifically to such Series A-1 Stockholder,
Series A-2 Stockholder or Series A-3 Stockholder, rather than to all Series A-1
Stockholders, Series A-2 Stockholders and Series A-3 Stockholders, shall be
subject to the approval of each such Series A-1 Stockholder, Series A-2
Stockholder or Series A-3 Stockholder, as applicable, (b) any modification or
amendment to Section 2.11 hereof shall be subject to the further approval of
Wellcome, at least one member of HCV Group, one member of the MPM Group, one
member of the Brookside Group, one member of the BB Bio Group, and the
Oxford/Saints Group, (c) any modification to Section 4.1(b)(i) shall be subject
to the further approval of Stockholders holding at least a majority of the
outstanding shares of Series A-1 Preferred Stock, (d) any modification to
Section 4.1(b)(ii) shall be subject to the further approval of at least two of
the Specified Preferred Holders, (e) any modification to
Section 4.1(b)(iii) shall be subject to the further approval of at least one
member of the MPM Group, (f) any modification to Section 4.2(a) shall be subject
to the further approval of at least one member of the HCV Group, (g) any
modification to Section 4.2(b) shall be subject to the further approval of
Saints, (h) any modification to Section 4.2(c) shall be subject to the further
approval of at least one member of the Brookside Group and (i) any modification
to Section 4.2(d) shall be subject to the further approval of Wellcome. It is
understood that this separate consent would not be required if any such adverse
effect results from the application of criteria uniformly to all Stockholders
even if such application may affect Stockholders differently.

 

SECTION 12.  Counterparts.  This Agreement may he executed in any number of
counterparts, each such counterpart shall be deemed to he an original instrument
and all such counterparts together shall constitute but one agreement.

 

SECTION 13.  Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only, and shall not be deemed to
be a part of this Agreement.

 

SECTION 14.  Nouns and Pronouns.  Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of names and pronouns shall include the plural and
vice-versa.

 

SECTION 15.  Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 16.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts, excluding
choice of law rules thereof.

 

35

--------------------------------------------------------------------------------


 

SECTION 17.                          Additional Parties.  Notwithstanding
anything to the contrary contained herein, any Stockholder may become a party to
this Agreement following the delivery to, and written acceptance by, the
Corporation of an execute and Instrument of Adherence to this Agreement in the
Form attached hereto as Annex C.  No action or consent by Stockholder parties
hereto shall be required for such joinder to this Agreement by such additional
Stockholder, so long as such additional Stockholder has agreed in writing to be
bound by all of the obligations as Stockholder party hereunder as indicated in
the Instrument of Adherence and the Instrument of Adherence has been accepted in
writing by the Corporation.

 

[remainder of page intentionally left blank]

 

36

--------------------------------------------------------------------------------


 

(Signature Page to Stockholders’ Agreement)

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement on the date
first above written.

 

 

THE CORPORATION:

 

 

 

RADIUS HEALTH, INC.

 

 

 

By:

/s/ C. Richard Edmund Lyttle

 

 

Name: C. Richard Edmund Lyttle

 

 

Title: President

 

 

 

 

 

 

 

As an anticipated successor and assign to the Corporation under Section 7.3
hereof:

 

 

 

 

MPM ACQUISITION CORP.

 

 

 

 

 

By:

/s/ C. Richard Edmund Lyttle

 

 

Name: C. Richard Edmund Lyttle

 

 

Title: President

 

 

 

 

 

 

 

INVESTORS:

 

 

 

BB BIOTECH VENTURES II, L.P.

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

By:

/s/ Ben Morgan

 

 

Name:

Ben Morgan

 

 

Title:

Director

 

 

 

 

 

 

 

BB BIOTECH GROWTH N.V.

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

By:

/s/ H. J. Van Neutegem

 

 

Name:

H. J. Van Neutegem

 

 

Title:

Managing Director

 

37

--------------------------------------------------------------------------------


 

 

HEALTHCARE VENTURES VII, LP,

 

By:

HealthCare Partners VII, L.P.

 

 

Its General Partner

 

 

 

 

 

 

 

By:

/s/ Jeffrey Steinberg

 

 

Name: Jeffrey Steinberg

 

 

Title: Administrative Partner of HealthCare Partners VII, L.P.

 

 

The General Partner of HealthCare Ventures VII, L.P.

 

 

 

 

 

 

 

MPM BIOVENTURES III, L.P.

 

 

 

By:

MPM BioVentures III GP, L.P.,

 

 

its General Partner

 

By:

MPM BioVentures III LLC,

 

 

its General Partner

 

 

 

 

By:

/s/ Ansbert Gadicke

 

 

Name: Ansbert Gadicke

 

 

Title: Series A Member

 

 

 

 

 

 

 

MPM BIOVENTURES III-QP, L.P.

 

 

 

By:

MPM BioVentures III GP, L.P.,

 

 

its General Partner

 

By:

MPM BioVentures III LLC,

 

 

its General Partner

 

 

 

 

By:

/s/ Ansbert Gadicke

 

 

Name: Ansbert Gadicke

 

 

Title: Series A Member

 

 

 

 

 

 

 

MPM BIOVENTURES III GMBH & CO. BETEILIGUNGS KG

 

 

 

By:

MPM BioVentures III GP, L.P.,

 

 

in its capacity as the Managing Limited Partner

 

By:

MPM BioVentures III LLC,

 

 

its General Partner

 

 

 

 

By:

/s/ Ansbert Gadicke

 

38

--------------------------------------------------------------------------------


 

 

 

Name: Ansbert Gadicke

 

 

Title: Series A Member

 

 

 

 

 

 

 

MPM BIOVENTURES III PARALLEL FUND, L.P.

 

 

 

 

By:

MPM BioVentures III GP, L.P.,

 

 

its General Partner

 

By:

MPM BioVentures III LLC,

 

 

its General Partner

 

 

 

 

By:

/s/ Ansbert Gadicke

 

 

Name: Ansbert Gadicke

 

 

Title: Series A Member

 

 

 

 

 

 

 

MPM ASSET MANAGEMENT INVESTORS 2003 BVIII LLC

 

 

 

By:

/s/ Ansbert Gadicke

 

 

Name: Ansbert Gadicke

 

 

Title: Manager

 

 

 

 

 

 

 

MPM BIO IV NVS STRATEGIC FUND, L.P.

 

 

 

 

By:

MPM BioVentures IV GP LLC,

 

 

its General Partner

 

By:

MPM BioVentures IV LLC,

 

 

its Managing Member

 

 

 

 

By:

/s/ Ansbert Gadicke

 

 

Name: Ansbert Gadicke

 

 

Title:

 

 

 

 

 

 

 

HEALTHCARE PRIVATE EQUITY LIMITED PARTNERSHIP

 

By:

Waverley Healthcare Private Equity

 

 

Limited, its general partner

 

 

 

 

 

 

 

By:

/s/ Andrew November

 

 

Name: Andrew November

 

 

Title: Director

 

39

--------------------------------------------------------------------------------


 

 

THE WELLCOME TRUST LIMITED, AS TRUSTEE OF THE WELLCOME TRUST

 

 

 

 

 

By:

/s/ Peter Percisa Gray

 

 

Name: Peter Percisa Gray

 

 

Title: Managing Director

 

 

 

 

 

 

 

/s/ Raymond F. Schinazi

 

Dr. Raymond F. Schinazi

 

 

 

 

 

 

 

OXFORD BIOSCIENCE PARTNERS IV L.P.

 

By:

OBP Management IV L.P.

 

 

 

 

 

 

 

By:

/s/ Jonathan Fleming

 

 

Name: Jonathan Fleming

 

 

Title: General Partner

 

 

 

 

 

 

 

MRNA Fund II L.P.

 

By:

OBP Management IV L.P.

 

 

 

 

 

 

 

By:

/s/ Jonathan Fleming

 

 

Name: Jonathan Fleming

 

 

Title: General Partner

 

 

 

 

 

 

 

SAINTS CAPITAL VI, L.P.,

 

a limited partnership

 

 

 

By:

Saints Capital VI LLC,

 

a limited liability company

 

 

 

 

 

By:

/s/ David P. Quinlivan

 

 

Name: David P. Quinlivan

 

 

Title: Managing Member

 

40

--------------------------------------------------------------------------------


 

 

BROOKSIDE CAPITAL PARTNERS FUND, L.P.

 

 

 

 

 

By:

/s/ Michael L. Butler

 

Name:

Michael L. Butler

 

Title:

Associate General Counsel

 

 

 

 

 

 

 

The Breining Family Trust dated August 15, 2003

 

 

 

 

 

By:

/s/ Clifford  A. Breining

 

 

Name:

Clifford  A. Breining

 

 

Title:

Trustee

 

 

 

 

 

 

 

 

 

Dr. Dennis A. Carson

 

 

 

 

 

The David E. Thompson Revocable Trust

 

 

 

 

 

By:

/s/ David E. Thompson

 

Name:

David E. Thompson

 

Title:

Trustee

 

41

--------------------------------------------------------------------------------


 

 

Jonnie K. Westbrook Revocable Trust dated March 17, 2000

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

/s/ H. Watt Gregory III

 

H. Watt Gregory III

 

 

 

 

 

Hostetler Family Trust UTD 3/18/92

 

 

 

By:

 

 

Name: Karl Y. Hostetler

 

Title: Trustee

 

 

 

 

 

The Richman Trust dated 2/6/83

 

 

 

 

 

By:

/s/ Douglas D. Richman

 

Name: Douglas D. Richman

 

Title: Co-Trustee

 

 

 

 

 

By:

/s/ Eva A. Richman

 

Name: Eva A. Richman,

 

Title: Co-Trustee

 

 

 

 

 

Ruff Trust dated l-1-02

 

 

 

 

 

By:

 

 

Name: F. Bronson Van Wyck

 

Title: Trustee

 

42

--------------------------------------------------------------------------------


 

Schedule 1

 

List of Common Stockholders

 

Name of Common Stockholder

 

Address of Record

Teresita M. Bellido, Ph.D

 

9 Westglen Cove

 

 

Little Rock, AR 72211

Julie Glowacki, Ph.D

 

76 Perkins Street

 

 

Jamaica Plain, MA 02130

H2 Enterprises, LLC

 

c/o H. Watt Gregory, III. Esq.

 

 

Kutak Rock, LLP

 

 

124 West Capitol Avenue

 

 

Suite 2000

 

 

Little Rock, AR 72201

Dr. Karl Y. Hostetler

 

14024 Rue St. Raphael

 

 

Del Mar, CA 92014

Robert L, Jilka, Ph.D

 

14202 Clarborne Court

 

 

Little Rock, AR 72211

Benita S. Katzenellenbogen, Ph.D

 

Department of Molecular & Integrative Physiology

 

 

University of Illinois

 

 

524 Barill Hall

 

 

407 S. Goodwin

 

 

Urbana, IL 61801-3704

John A. Katzenellenbogen, Ph. D

 

John A. Katzenellenbogen, Ph.D

 

 

Department of Chemistry (37-5)

 

 

University of Illinois

 

 

600 South Matthews Ave.

 

 

Urbana, IL 61801

Stavroula Kousteni, Ph.D

 

4301 S. Lookout

 

 

Little Rock, AR 72205

Dr. Stavros C. Manolagas

 

Dr. Stavros C. Manolagas

 

 

UAMS Center for Osteoporosis and Metabolic Diseases

 

 

ACRC Building, Room 817

 

 

4301 W. Markham, Slot 587

 

 

Little Rock, AR 72205-7199

Charles O’Brien, Ph. D

 

2809 Creekside Drive

 

 

Little Rock, AR 72211

Socrates E. Papapoulos, M.D.

 

Javastraat 64

 

 

2585 AR the Hague

 

 

The Netherlands

Alwyn Michael Parfitt, M.D.

 

5 River Valley Road

 

 

Little Rock, AR 77777

John Thomas Potts, Jr., M.D.

 

Director of Research

 

 

Massachusetts General Hospital

 

 

149 13th Street

 

 

MC 1494005

 

 

Charlestown, MA 02129-2000

Michael Rosenblatt, M.D.

 

Dean

 

 

Tufts University of Medicine

 

43

--------------------------------------------------------------------------------


 

Name of Common Stockholder

 

Address of Record

 

 

136 Harrison Avenue

 

 

Boston, MA 02111-1800

Ruff Trust, F. Bronson Van Wyck, Trustee

 

2141 Highway 224 East

 

 

Tukerman, AR 72473

Tanya D. Smith

 

8111 Green Valley Drive

 

 

Bryant, AR 72022

Thomas E. Sparks, Jr.

 

Pillsbury, Madison & Sutro LLP

 

 

50 Fremont Street, Suite 522

 

 

San Francisco, CA 94105

Board of Trustees of the University of Arkansas

 

2404 N. University Avenue

 

 

Little Rock, AR 72207-3608

Robert S. Weinstein, M.D.

 

11 Chalmette

 

 

Little Rock, AR 72211

Kent Westbrook, M.D.

 

56 River Ridge Road

 

 

Little Rock, AR 72227

Rich Lyttle

 

Radius Health, Inc.

 

 

201 Broadway

 

 

Sixth Floor

 

 

Cambridge, MA 02139

 

 

Attention: Chief Executive Officer

Nick Harvey

 

Radius Health, Inc.

 

 

201 Broadway

 

 

Sixth Floor

 

 

Cambridge, MA 02139

 

 

Attention: Chief Executive Officer

Lous O’Dea

 

Radius Health, Inc.

 

 

201 Broadway

 

 

Sixth Floor

 

 

Cambridge, MA 02139

 

 

Attention: Chief Executive Officer

 

44

--------------------------------------------------------------------------------


 

Schedule 2

 

Name

 

Address of Record

BB Biotech Ventures II, L.P.

 

Trafalgar Court

 

 

Les Banques

 

 

St. Peter Port

 

 

Guernsey

 

 

Channel Islands

 

 

GY1 3QL

 

 

 

 

 

With copies to

 

 

Martin Münchbach

 

 

Bellevue Asset Management

 

 

Seestrasse 16

 

 

8700 Küsnacht

 

 

Switzerland

 

 

 

BB Biotech Growth N.V.

 

Snipweg 26

 

 

Curaçao

 

 

 

HealthCare Ventures VII, L.P.

 

44 Nassau Street

 

 

Princeton, NJ 08542

MPM BioVentures III, L.P.

 

c/o MPM Capital

 

 

200 Clarendon Street

 

 

54th Floor

 

 

Boston, MA 02116

MPM BioVentures III - QP, L.P

 

c/o MPM Capital

 

 

200 Clarendon Street

 

 

54th Floor

 

 

Boston, MA 02116

MPM Bio IV NVS Strategic Fund, L.P.

 

c/o MPM Capital

 

 

200 Clarendon Street

 

 

54th Floor

 

 

Boston, MA 02116

MPM BioVentures III GmbH & Co. Beteiligungs KG

 

c/o MPM Capital

 

 

200 Clarendon Street

 

 

54th Floor

 

 

Boston, MA 02116

MPM BioVentures III Parallel Fund, L.P.

 

c/o MPM Capital

 

 

200 Clarendon Street

 

 

54th Floor

 

 

Boston, MA 02116

MPM Asset Management Investors 2003 BVIII LLC

 

c/o MPM Capital

 

 

200 Clarendon Street

 

 

54th Floor

 

 

Boston, MA 02116

Healthcare Private Equity Limited Partnership

 

Edinburgh One, Morrison Street

(Registered Number SL004769)

 

Edinburgh, EH3 8BE

 

 

United Kingdom

Dr. Raymond F. Schinazi

 

Emory University School of Medicine

 

45

--------------------------------------------------------------------------------


 

Name

 

Address of Record

 

 

Veterans Affairs Medical Center

 

 

1670 Clairmont Road

 

 

Decatur, GA 30033

The Wellcome Trust Limited as trustee of the Wellcome Trust

 

215 Euston Road

 

 

London NW1 2BE

 

 

England

SAINTS CAPITAL VI, L.P.,

 

475 Sansome Street, Suite 1850

 

 

San Francisco, CA 94111

 

 

Attention: Scott Halsted

H. Watt Gregory, III

 

Suite 2000

 

 

124 West Capitol Avenue

 

 

Little Rock, Arkansas 72201

The Breining Family Trust 2/15/03

 

PO Box 9540

 

 

Rancho Santa Fe, CA 92067

The Richman Trust dated 2/6/83

 

9551 La Jolla Farms Road

 

 

La Jolla, CA 92037

Brookside Capital Partners Fund, L.P.

 

Attn: Brookside Legal Department

 

 

Bain Capital, LLC

 

 

111 Huntington Avenue

 

 

Boston, MA 02199

David E. Thompson Revocable Trust

 

1045 Mason Street, # 501

 

 

San Francisco, CA 94108

 

46

--------------------------------------------------------------------------------


 

Schedule 3

 

List of Series A-2 Stockholders

 

Name of Stockholder

 

Address of Record

MPM Bioventures III Funds

 

c/o MPM Capital

200 Clarendon Street

54th Floor

Boston, MA 02116

 

 

 

MPM Bioventures III-QP, L.P.

 

c/o MPM Capital

200 Clarendon Street

54th Floor

Boston, MA 02116

 

 

 

MPM Bioventures III GMBH & Co.

 

c/o MPM Capital

200 Clarendon Street

54th Floor

Boston, MA 02116

 

 

 

MPM Bioventures III Parallel Fund, L.P.

 

c/o MPM Capital

200 Clarendon Street

54th Floor

Boston, MA 02116

 

 

 

MPM Asset Management Investors 2003

 

c/o MPM Capital

200 Clarendon Street

54th Floor

Boston, MA 02116

 

 

 

MPM Bio IV NVS Strategic Fund

 

c/o MPM Capital

200 Clarendon Street

54th Floor

Boston, MA 02116

 

 

 

Wellcome Trust

 

215 Euston Road

London NW1 2BE

England

 

 

 

HealthCare Ventures VII

 

44 Nassau Street

Princeton, NJ 08542

 

 

 

OBP IV Holdings, LLC

 

c/o Oxford Bioscience Partners

222 Berkeley Street

Suite 1960

Boston, MA 02116

 

 

 

mRNA Fund II Holdings, LLC

 

c/o Oxford Bioscience Partners

222 Berkeley Street

Suite 1960

Boston, MA 02116

 

47

--------------------------------------------------------------------------------


 

BB Biotech Ventures II, L.P.

 

Trafalgar Court

Les Banques

St. Peter Port

Guernsey

Channel Islands

GY1 3QL

 

With copies to
Martin Münchbach
Bellevue Asset Management
Seestrasse 16
8700 Küsnacht
Switzerland

 

 

 

Healthcare Private Equity Limited Partnership
(Registered Number SL004769)

 

Edinburgh One, Morrison Street

Edinburgh, EH3 8BE

United Kingdom

 

 

 

Dr. Raymond F. Schinazi

 

Emory University School of Medicine

Veterans Affairs Medical Center

1670 Clairmont Road

Decatur, GA 30033

 

48

--------------------------------------------------------------------------------


 

Schedule 4

 

List of Series A-3 Stockholders

 

Name of Stockholder

 

Address of Record

MPM Bioventures III Funds

 

c/o MPM Capital

200 Clarendon Street

54th Floor

Boston, MA 02116

 

 

 

MPM Bioventures III-QP, L.P.

 

c/o MPM Capital

200 Clarendon Street

54th Floor

Boston, MA 02116

 

 

 

MPM Bioventures III GMBH & Co.

 

c/o MPM Capital

200 Clarendon Street

54th Floor

Boston, MA 02116

 

 

 

MPM Bioventures III Parallel Fund, L.P.

 

c/o MPM Capital

200 Clarendon Street

54th Floor

Boston, MA 02116

 

 

 

MPM Asset Management Investors 2003

 

c/o MPM Capital

200 Clarendon Street

54th Floor

Boston, MA 02116

 

 

 

HealthCare Ventures VII

 

44 Nassau Street

Princeton, NJ 08542

 

 

 

OBP IV Holdings, LLC

 

c/o Oxford Bioscience Partners

222 Berkeley Street

Suite 1960

Boston, MA 02116

 

 

 

mRNA Fund II Holdings, LLC

 

c/o Oxford Bioscience Partners

222 Berkeley Street

Suite 1960

Boston, MA 02116

 

49

--------------------------------------------------------------------------------


 

Schedule 5

 

List of Series A-4 Stockholders

 

Name of Stockholder

 

Address of Record

Dr. Raymond F. Schinazi

 

Emory University School of Medicine

Veterans Affairs Medical Center

1670 Clairmont Road

Decatur, GA 30033

 

 

 

H. Watt Gregory, III

 

Suite 2000

124 West Capitol Avenue

Little Rock, Arkansas 72201

 

 

 

The Breining Family Trust 2/15/03

 

PO Box 9540

Rancho Santa Fe, CA 92067

 

 

 

The Richman Trust dated 2/6/83

 

9551 La Jolla Farms Road

La Jolla, CA 92037

 

50

--------------------------------------------------------------------------------


 

Schedule 6

 

List of Series A-5 and A-6 Stockholder

 

Name of Stockholder

 

Address of Record

Nordic Bioscience Clinical Development VII A/S

 

Herlev Hovedgade 207

2730 Herlev

Denmark

Attn: Clinical Trial Leader & Medical Advisor /
Clinical Studies
Phone: 45.4452.5251
Fax: 45.4452.5251

 

51

--------------------------------------------------------------------------------


 

Annex A

 

Plan of Distribution

 

EXPLANATORY NOTE

 

The following Plan of Distribution was not attached as Annex A to this
Stockholders Agreement at the time this Stockholders Agreement was executed and
it is not part of the executed agreement.  The Plan of Distribution was
subsequently distributed to the stockholders of the Company separate from the
Stockholders Agreement and is being include here for informational purposes
only.

 

PLAN OF DISTRIBUTION

 

We are registering the shares offered by this prospectus on behalf of the
selling stockholders. The selling stockholders, which as used herein includes
donees, pledgees, transferees or other successors-in-interest selling shares of
common stock or interests in shares of common stock received after the date of
this prospectus from a selling stockholder as a gift, pledge, partnership
distribution or other transfer, may, from time to time, sell, transfer or
otherwise dispose of any or all of their shares of common stock or interests in
shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

·                                          ordinary brokerage transactions and
transactions in which the broker-dealer solicits purchasers;

 

·                                          block trades in which the
broker-dealer will attempt to sell the shares as agent, but may position and
resell a portion of the block as principal to facilitate the transaction;

 

·                                          purchases by a broker-dealer as
principal and resale by the broker-dealer for its account;

 

·                                          an exchange distribution in
accordance with the rules of the applicable exchange;

 

·                                          privately negotiated transactions;

 

·                                          short sales;

 

·                                          through the writing or settlement of
options or other hedging transactions, whether through an options exchange or
otherwise;

 

·                                          broker-dealers may agree with the
selling stockholders to sell a specified number of such shares at a stipulated
price per share;

 

·                                          a combination of any such methods of
sale; and

 

·                                          any other method permitted pursuant
to applicable law.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act amending the
list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus. The
selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales

 

52

--------------------------------------------------------------------------------


 

of the common stock in the course of hedging the positions they assume. The
selling stockholders may also sell shares of our common stock short and deliver
these securities to close out their short positions, or loan or pledge the
common stock to broker-dealers that in turn may sell these securities. The
selling stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.

 

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

 

The selling stockholders and any broker-dealers that act in connection with the
sale of the shares offered hereby might be deemed to be “underwriters” within
the meaning of Section 2(11) of the Securities Act, and any commissions received
by such broker-dealers and any profit on the resale of the securities sold by
them while acting as principals might be deemed to be underwriting discounts or
commissions under the Securities Act.

 

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

The anti-manipulation rules of Regulation M under the Exchange Act may apply to
sales of shares in the market and to the activities of the selling stockholders
and their affiliates. In addition, we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement or (2) the date
on which the shares may be sold pursuant to Rule 144 of the Securities Act.

 

53

--------------------------------------------------------------------------------


 

Annex B

 

Selling Stockholder Questionnaire

 

EXPLANATORY NOTE

 

The following Questionnaire for Selling Stockholders was not attached as Annex B
to this Stockholders Agreement at the time this Stockholders Agreement was
executed and it is not part of the executed agreement.  The Questionnaire for
Selling Stockholders was subsequently distributed to the stockholders of the
Company separate from the Stockholders Agreement and is being include here for
informational purposes only.

 

Radius Health, Inc.

 

Questionnaire for Selling Stockholders

 

All questions should be answered as of the date you sign this Questionnaire,
unless otherwise specified.  Please return the completed Questionnaire by fax or
other electronic transmission (with the originally signed copy to follow by
mail) to:

 

Kathryn Ostman, Esq.

With a copy to:

Nicholas Harvey

Bingham McCutchen LLP

 

Chief Financial Officer

One Federal Street

 

Radius Health, Inc.

Boston, MA 02110

 

201 Broadway, Sixth Floor

617-951-8637

 

Cambridge, MA 02139

 

Please state the Selling Stockholder’s name and mailing address:

 

 

 

 

 

 

 

 

 

 

Please answer the following questions:

 

(a)                                  Within the past three years, have you held
any position or office or (other than as a securityholder) had any relationship
with the Company or affiliates(1)?

 

Yes o           No o

 

If yes, please describe.

 

 

 

--------------------------------------------------------------------------------

(1)  Please refer to the definition of affiliate in Appendix A hereto.

 

54

--------------------------------------------------------------------------------


 

(b)                                 Set forth below the number of shares of
Common Stock of the Company owned beneficially(2) by you after the Merger (the
“Shares”).  For each holding, please state under the column entitled “Statements
Concerning Beneficial Ownership” (a) the name in which the securities are held,
(b) if issuable upon conversion of preferred stock held, indicate the type and
number of preferred shares held, (c) if issuable upon exercise of common or
preferred share purchase warrants, indicate the type of warrant and exercise
price, (d) the number of securities with respect to which you have sole voting
power,(3) (e) the number of securities with respect to which you have shared
voting power,(4) (f) the amount and/or number of securities with respect to
which you have sole investment power,(5) (g) the amount and/or number of
securities with respect to which you have shared investment power,(6) and
(h) the amount and/or number of securities with respect to which you have the
right to acquire beneficial(7) ownership by AUGUST 22, 2011.

 

Shares Beneficially Owned

 

Number of Shares

 

Statements Concerning
Beneficial Ownership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)                                  Number of Shares to be Offered Pursuant to
the Registration Statement:

 

ALL               If less than ALL, number of Shares to be Offered:

 

(d)                                 Attached as Appendix B hereto is a draft of
the “Plan of Distribution” section of the Registration Statement.  Do you
propose to offer or sell any securities of the Company by means other than those
described in Appendix B?

 

Yes o           No o

 

--------------------------------------------------------------------------------

(2)  Please refer to the definition of affiliate in Appendix A hereto.

(3)  Please refer to the discussion on voting power in the definition of
beneficial ownership in Appendix A.

(4)  Please refer to the discussion on voting power in the definition of
beneficial ownership in Appendix A.

(5)  Please refer to the discussion on investment power in the definition of
beneficial ownership in Appendix A.

(6)  Please refer to the discussion on investment power in the definition of
beneficial ownership in Appendix A.

(7)  Please refer to the definition of affiliate in Appendix A hereto.

 

55

--------------------------------------------------------------------------------


 

If yes, please describe.

 

 

 

(e)                                  Do you currently have specific plans to
offer any securities of the Company through the selling efforts of brokers or
dealers?

 

Yes o           No o

 

If yes, briefly describe the terms of any agreement, arrangement or
understanding, entered into or proposed to be entered into with any broker or
dealer, including any discounts or commissions to be paid to dealers.

 

 

 

(f)                                    Are any of the securities of the Company
to be offered otherwise than for cash?

 

Yes o           No o

 

If yes, please describe.

 

 

 

(g)                                 Are any finders to be involved in the
offering or sale of any of the securities of the Company?

 

Yes o           No o

 

If yes, please describe.

 

 

 

The undersigned hereby represents that all the information supplied herein is
true, correct and complete as of the date hereof. The undersigned understands
that the foregoing information will be use in connection with a proposed filing
of a Registration Statement, and that the answers to the questions submitted
will be relied on by the Company and its officers and directors in preparing the
Registration Statement. The undersigned agrees to notify Radius Health, Inc.
immediately of any material change in the forgoing answers.  In connection with
his, her or its purchase of securities, the

 

 

Dated:

 

 

 

 

 

(Name of Holder)

 

56

--------------------------------------------------------------------------------


 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

57

--------------------------------------------------------------------------------


 

APPENDIX A

 

DEFINITIONS

 

(1)                                  Affiliate of a specified person (as defined
below), means a person who directly or indirectly through one or more
intermediaries, controls (as defined below), or is controlled by, or is under
common control with, the person specified.

 

(2)                                  Beneficial, or beneficially, as applied to
the ownership of securities, has been defined by the Securities and Exchange
Commission to mean the following:

 

A beneficial owner of a security includes any person (as defined below) who,
directly or indirectly, through any contract, arrangement, understanding,
relationship, or otherwise has or shares “voting power” and/or “investment
power”.  Voting power includes the power to vote, or to direct the voting of,
such security; investment power includes the power to dispose, or to direct the
disposition, of such security.

 

Note that more than one person may have a beneficial interest in the same
securities; one may have voting power and the other may have investment power.

 

Even if a person, directly or indirectly, creates or uses a trust, proxy, power
of attorney, pooling arrangement or any other contract, arrangement or device
with the purpose or effect of divesting such person of beneficial ownership of a
security or preventing the vesting of such beneficial ownership to avoid the
reporting requirements of section 13(d) of the Securities Exchange Act, he will
still be deemed to be the beneficial owner of such security.

 

A person is deemed to be the beneficial owner of a security if that person has
the right to acquire beneficial ownership of such security at any time within 60
days, including but not limited to any right to acquire:  (i) through the
exercise of any option, warrant or right; (ii) through the conversion of a
security; (iii) pursuant to the power to revoke a trust, discretionary account,
or similar arrangement; or (iv) pursuant to the automatic termination of a
trust, discretionary account or similar arrangement.

 

A member of a national securities exchange is not deemed to be a beneficial
owner of securities held directly or indirectly by it on behalf of another
person solely because such member is the record holder of such securities and,
pursuant to the rules of such exchange, may direct the vote of such securities,
without instruction, on other than contested matters or matters that may affect
substantially the rights or privileges of the holders of the securities to be
voted, but is otherwise precluded by the rules of such exchange from voting
without instruction.

 

A person who in the ordinary course of business is a pledgee of securities
pursuant to a bona fide pledge agreement will not be deemed to be the beneficial
owner of such pledged securities merely because there has been a default under
such an agreement, except during such time as the event of default shall remain
uncured for more than 30 days or at any time before a default is cured if the
power acquired by the pledgee pursuant to the default enables him to change or
influence control of the issuer.

 

A person may also be regarded as the beneficial owner of securities held in the
name of his spouse, his minor children or other relatives of his or her spouse
sharing his home, or held in a trust of which he is a beneficiary or trustee, if
the relationships are such that he has voting power and/or investment power with
respect to such securities.

 

58

--------------------------------------------------------------------------------


 

If you have any reason to believe that any interest you have, however remote,
might be described as a beneficial interest, describe such interest.

 

(3)                                  Control means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a person, whether through the ownership of voting securities, by
contract, or otherwise.

 

(4)                                  Person includes two or more persons acting
as a partnership, limited partnership, syndicate or other group for the purpose
of acquiring, holding, or disposing of securities of an issuer.

 

59

--------------------------------------------------------------------------------


 

APPENDIX B

 

PLAN OF DISTRIBUTION

 

We are registering the shares offered by this prospectus on behalf of the
selling stockholders. The selling stockholders, which as used herein includes
donees, pledgees, transferees or other successors-in-interest selling shares of
common stock or interests in shares of common stock received after the date of
this prospectus from a selling stockholder as a gift, pledge, partnership
distribution or other transfer, may, from time to time, sell, transfer or
otherwise dispose of any or all of their shares of common stock or interests in
shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

·                                          ordinary brokerage transactions and
transactions in which the broker-dealer solicits purchasers;

 

·                                          block trades in which the
broker-dealer will attempt to sell the shares as agent, but may position and
resell a portion of the block as principal to facilitate the transaction;

 

·                                          purchases by a broker-dealer as
principal and resale by the broker-dealer for its account;

 

·                                          an exchange distribution in
accordance with the rules of the applicable exchange;

 

·                                          privately negotiated transactions;

 

·                                          short sales;

 

·                                          through the writing or settlement of
options or other hedging transactions, whether through an options exchange or
otherwise;

 

·                                          broker-dealers may agree with the
selling stockholders to sell a specified number of such shares at a stipulated
price per share;

 

·                                          a combination of any such methods of
sale; and

 

·                                          any other method permitted pursuant
to applicable law.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act amending the
list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus. The
selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or

 

60

--------------------------------------------------------------------------------


 

other transactions with broker-dealers or other financial institutions or the
creation of one or more derivative securities which require the delivery to such
broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.

 

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

 

The selling stockholders and any broker-dealers that act in connection with the
sale of the shares offered hereby might be deemed to be “underwriters” within
the meaning of Section 2(11) of the Securities Act, and any commissions received
by such broker-dealers and any profit on the resale of the securities sold by
them while acting as principals might be deemed to be underwriting discounts or
commissions under the Securities Act.

 

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

The anti-manipulation rules of Regulation M under the Exchange Act may apply to
sales of shares in the market and to the activities of the selling stockholders
and their affiliates. In addition, we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement or (2) the date
on which the shares may be sold pursuant to Rule 144 of the Securities Act.

 

61

--------------------------------------------------------------------------------


 

Annex C

 

Instrument of Adherence
to
Amended and Restated
Stockholders’ Agreement
dated             , 2011

 

Reference is hereby made to that certain THIS AMENDED AND RESTATED STOCKHOLDERS’
AGREEMENT (the “Agreement”), dated the          day of
                            , 2011, entered into by and among (i) Radius
Health, Inc., a Delaware corporation (the “Corporation”) and the Stockholder
parties thereto. Capitalized terms used herein without definition shall have the
respective meanings ascribed thereto in the Agreement.

 

The undersigned (the “New Stockholder Party”), in order to become the owner or
holder of                                    shares of
                                                                             and
all other shares of the Corporation’s capital stock hereinafter acquired, of the
Company (the “Acquired Shares”), hereby agrees that, from and after the date
hereof, the undersigned has become a party to the Agreement in the capacity of a
                                                                 party to the
Agreement, and is entitled to all of the benefits under, and is subject to all
of the obligations, restrictions and limitations set forth in, the Agreement
that are applicable to such Stockholder parties and shall be deemed to have made
all of the representations and warranties made by such Stockholder parties
thereunder.  This Instrument of Adherence shall take effect and shall become a
part of the Agreement on the latest date of execution by both the New
Stockholder Party and the Corporation.

 

Executed under seal as of the date set forth below under the laws of the
Commonwealth of Massachusetts.

 

 

 

Print Name:

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

Name:

 

 

 

Title:

Accepted:

RADIUS HEALTH, INC.

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

 

62

--------------------------------------------------------------------------------


 

Instrument of Adherence
to
Amended and Restated

Stockholders’ Agreement
dated May 17, 2011

 

Reference is hereby made to that certain THIS AMENDED AND RESTATED STOCKHOLDERS’
AGREEMENT (the “Agreement”), dated the 17th day of May, 2011, entered into by
and among Radius Health, Inc., a Delaware corporation (the “Corporation”) and
the Stockholder parties thereto. Capitalized terms used herein without
definition shall have the respective meanings ascribed thereto in the Agreement.

 

The undersigned (the “New Stockholder Party”), in order to become the owner or
holder of 486,400 shares of Series A-1 Preferred Stock and all other shares of
the Corporation’s capital stock hereinafter acquired, of the Company (the
“Acquired Shares”), hereby agrees that, from and after the date hereof, the
undersigned has become a party to the Agreement in the capacity of a Series A-1
Stockholder party to the Agreement, and is entitled to all of the benefits
under, and is subject to all of the obligations, restrictions and limitations
set forth in, the Agreement that are applicable to such Stockholder parties and
shall be deemed to have made all of the representations and warranties made by
such Stockholder parties thereunder.  This Instrument of Adherence shall take
effect and shall become a part of the Agreement on the latest date of execution
by both the New Stockholder Party and the Corporation.

 

Executed under seal as of the date set forth below under the laws of the
Commonwealth of Massachusetts.

 

 

Print Name: OBP IV — Holdings LLC

 

 

 

 

 

By:

Saints Capital Granite L.P.

 

By:

Saints Capital Granite, LLC,

 

 

its General Partner

 

 

 

 

 

Signature:

/s/ Scott Halsted

 

 

Name: Scott Halstead

 

 

Title: Managing Member

 

 

Accepted:

 

RADIUS HEALTH, INC.

 

 

 

 

 

By:

/s/ B. Nicholas Harvey

 

 

Name: B. Nicholas Harvey

 

 

Title: Secretary and Chief Financial Officer

 

 

 

Date:

5/17/2011

 

 

--------------------------------------------------------------------------------


 

Instrument of Adherence
to
Amended and Restated

Stockholders’ Agreement
dated May 17, 2011

 

Reference is hereby made to that certain THIS AMENDED AND RESTATED STOCKHOLDERS’
AGREEMENT (the “Agreement”), dated the 17th day of May, 2011, entered into by
and among Radius Health, Inc., a Delaware corporation (the “Corporation”) and
the Stockholder parties thereto. Capitalized terms used herein without
definition shall have the respective meanings ascribed thereto in the Agreement.

 

The undersigned (the “New Stockholder Party”), in order to become the owner or
holder of 4,880 shares of Series A-1 Preferred Stock and all other shares of the
Corporation’s capital stock hereinafter acquired, of the Company (the “Acquired
Shares”), hereby agrees that, from and after the date hereof, the undersigned
has become a party to the Agreement in the capacity of a Series A-1 Stockholder
party to the Agreement, and is entitled to all of the benefits under, and is
subject to all of the obligations, restrictions and limitations set forth in,
the Agreement that are applicable to such Stockholder parties and shall be
deemed to have made all of the representations and warranties made by such
Stockholder parties thereunder.  This Instrument of Adherence shall take effect
and shall become a part of the Agreement on the latest date of execution by both
the New Stockholder Party and the Corporation.

 

Executed under seal as of the date set forth below under the laws of the
Commonwealth of Massachusetts.

 

 

Print Name: mRNA II — Holdings LLC

 

 

 

 

 

By:

Saints Capital Granite L.P.

 

By:

Saints Capital Granite, LLC,

 

 

its General Partner

 

 

 

 

 

Signature:

/s/ Scott Halsted

 

 

Name: Scott Halstead

 

 

Title: Managing Member

 

 

Accepted:

 

RADIUS HEALTH, INC.

 

 

 

 

 

By:

/s/ B. Nicholas Harvey

 

 

Name: B. Nicholas Harvey

 

 

Title: Secretary and Chief Financial Officer

 

 

 

Date:

5/17/2011

 

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 1

 

TO

 

AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT

 

This Amendment No. 1 to Amended and Restated Stockholders’ Agreement (this
“Amendment”), is made and entered into effective as of November 7, 2011, by and
among Radius Health, Inc., a Delaware corporation (the “Company”), and the
undersigned stockholders of the Company party to the Amended and Restated
Stockholders’ Agreement (the “Agreement”), dated as of May 17, 2011, by and
among the Company and the stockholders named therein.  All capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed
thereto in the Agreement.

 

WHEREAS, the Company and the undersigned stockholders of the Company, comprising
the Majority Investors (as defined in the Agreement), desire to amend the
Agreement to exclude from the right of first refusal the shares issued under the
Company’s 2011 Equity Incentive Plan.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Clause (ii) of the definition of “Excluded Securities” in the
Agreement is hereby amended and restated in its entirety to read as follows:

 

“(ii)         Common Stock issued or issuable to officers, directors or
employees of, or consultants or independent contractors to, the Corporation,
pursuant to any written agreement, plan or arrangement, including without
limitation pursuant to any awards granted under the 2003 Long-Term Incentive
Plan, as amended, of the Corporation or the 2011 Equity Incentive Plan of the
Corporation, to purchase, or rights to subscribe for, such Common Stock, that
has been approved in form and in substance by the holders of a majority of the
voting power of the Series A-1 Preferred Stock then outstanding, calculated in
accordance with Section A.6(a) of Article III of the Certificate, and which, as
a condition precedent to the issuance of such shares, provides for the vesting
of such shares and subjects such shares to restrictions on Transfers and rights
of first offer in favor of the Corporation; provided, however, that the maximum
number of shares of Common Stock heretofore or hereafter issuable pursuant to
the 2003 Long-Term Incentive Plan, as amended, or the 2011 Equity Incentive
Plan, and all such agreements, plans and arrangements shall not exceed 3,597,889
shares of Common Stock.”

 

2.             The second sentence of Section 2.10 of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

“Any grants of capital stock or options to employees, officers, directors or
consultants of the Corporation and its Subsidiaries shall be made pursuant to a
plan, agreement or arrangement approved by the Board of Directors of the
Corporation.”

 

3.             Except as modified by this Amendment, the Agreement is hereby
reaffirmed in its entirety by the parties hereto and shall continue in full
force and effect.  This Amendment shall

 

--------------------------------------------------------------------------------


 

be construed and enforced in accordance with and governed by the laws of the
Commonwealth of Massachusetts, without giving effect to the principles of
conflicts of laws thereof that would result in the application of the laws of
any other jurisdiction.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[remainder of page intentionally left blank; signatures follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed on its behalf as of the day and year first above written.

 

 

RADIUS HEALTH, INC.

 

 

 

 

 

By:

/s/ C. Richard Edmund Lyttle

 

 

C. Richard Edmund Lyttle, President

 

MAJORITY INVESTORS:

 

 

 

 

 

MPM BIOVENTURES III, L.P.

 

By:

MPM BioVentures III GP, L.P., its General Partner

 

By:

MPM BioVentures III LLC, its General Partner

 

 

 

 

By:

/s/ Ansbert K. Gadicke

 

 

Ansbert K. Gadicke, Series A Member

 

 

 

MPM BIOVENTURES III-QP, L.P.

 

By:

MPM BioVentures III GP, L.P., its General Partner

 

By:

MPM BioVentures III LLC, its General Partner

 

 

 

 

By:

s/ Ansbert K. Gadicke

 

 

Ansbert K. Gadicke, Series A Member

 

 

 

MPM BIOVENTURES III GMBH & CO. BETEILIGUNGS KG

 

By:

MPM BioVentures III GP, L.P., in its

 

 

capacity as the Managing Limited Partner

 

By:

MPM BioVentures III LLC, its General Partner

 

 

 

 

By:

s/ Ansbert K. Gadicke

 

 

Ansbert K. Gadicke, Series A Member

 

 

 

 

MPM BIOVENTURES III PARALLEL FUND, L.P.

 

By:

MPM BioVentures III GP, L.P., its General Partner

 

By:

MPM BioVentures III LLC, its General Partner

 

 

 

 

By:

s/ Ansbert K. Gadicke

 

 

Ansbert K. Gadicke, Series A Member

 

 

 

 

MPM ASSET MANAGEMENT INVESTORS 2003 BVIII LLC

 

 

 

By:

s/ Ansbert K. Gadicke

 

 

Ansbert K. Gadicke, Manager

 

 

--------------------------------------------------------------------------------


 

MPM BIO IV NVS STRATEGIC FUND, L.P.

 

By:

MPM BioVentures IV GP LLC, its General Partner

 

By:

MPM BioVentures IV LLC, its Managing Member

 

 

 

 

By:

s/ Ansbert K. Gadicke

 

 

Ansbert K. Gadicke, Member

 

 

 

BB BIOTECH VENTURES II, L.P.

 

 

 

 

 

By:

/s/ Pascal Mahieux

 

Name: Pascal Mahieux

 

Title: Director

 

 

 

BB BIOTECH GROWTH N.V.

 

 

 

 

 

By:

/s/ H.J. Neutegem

 

Name: H.J. Neutegem

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 2

 

TO

 

AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT

 

This Amendment No. 2 to Amended and Restated Stockholders’ Agreement (this
“Amendment”), is made and entered into effective as of November 7, 2011, by and
among Radius Health, Inc., a Delaware corporation (the “Company”), and the
undersigned stockholders of the Company party to the Amended and Restated
Stockholders’ Agreement, dated as of May 17, 2011, by and among the Company and
the stockholders named therein (as amended, the “Agreement”).  All capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed thereto in the Agreement.

 

WHEREAS, the Company and the undersigned parties to the Agreement, comprising
the Majority Investors, desire to (i) amend the Agreement in order to specify
restrictions on the sale by Stockholders of shares of the Company’s capital
stock, (ii) confirm that the Company has complied with its obligations under the
Agreement relating to the Registration Statement on Form S-1 (Reg.
No. 333-175091) originally filed with the Commission on June 23, 2011 (as
amended, the “Form S-1”), (iii) in accordance with its obligations to two option
holders, grant certain registration rights under the Agreement to such
individuals and (iv) permit additional holders of the Company’s securities to
become parties to, and subject to, the Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Clause (C) of Section 3.11(b) of the Agreement is hereby amended
and restated in its entirety to read as follows:

 

“(C) in no event shall any Stockholder be permitted, during the period
commencing on the date hereof and ending on the date of the listing of the
Common Stock on a national securities exchange, to sell, assign, transfer, make
a short sale of, loan, grant any option for the purchase of, any shares of
Common Stock for a price that is less than $8.142 per share (subject to
proportionate and equitable adjustment upon any stock split, stock dividend,
reverse stock split or similar event affecting the Common Stock that becomes
effective after the date of this Agreement) or any other shares of capital stock
of the Company for an effective price that is less than $8.142 per share on an
as-converted to Common Stock basis (subject to proportionate and equitable
adjustment upon any stock split, stock dividend, reverse stock split or similar
event affecting the Common Stock that becomes effective after the date of this
Agreement), except (x) with the prior written consent of the Company or (y) to a
member of such Stockholder’s Group.”

 

2.             Upon, and subject to, the effectiveness of the Form S-1 on or
prior to November 14, 2011, the Company shall have complied with all of its
obligations under Section 3.4(a)(ii) of the Agreement with respect to the
Registration Statement, no Event shall have occurred and the Company shall have
no liability or obligation to pay any damages under the Agreement with

 

--------------------------------------------------------------------------------


 

respect to such Registration Statement.  Notwithstanding the terms of
Section 3.4(a)(iii), the Registrable Securities to be included in the
Registration Statement shall be allocated in the manner they will have been
allocated in the Form S-1.

 

3.             Solely of the purposes of Sections 3.4 through 3.12 of the
Agreement, the shares of Common Stock issuable upon the exercise of the stock
options issued to Alan H. Auerbach prior to the date hereof or upon the exercise
of any stock options issued to Kurt C. Graves prior to November 30, 2011 shall
be Registrable Securities as if such shares of Common Stock were Series A-1
Conversion Shares, and shall engender to each of Mr. Auerbach and Mr. Graves, as
the case may be, the rights and obligations under the terms of Sections 3.4
through Section 3.12 of the Agreement (but not any other section of the
Agreement) attributable to holders of Series A-1 Preferred Stock.

 

4.             Notwithstanding anything in the Agreement to the contrary, any
holder of shares of capital stock of the Company or other securities of the
Company may become a party to the Agreement following the delivery to, and
written acceptance by, the Company of an executed Instrument of Adherence to the
Agreement substantially in the form attached to the Agreement as Annex C.  No
action or consent by Stockholder parties to the Agreement shall be required for
such joinder to the Agreement by such holder, so long as such holder has agreed
in writing to be bound by all of the obligations as a Stockholder party under
the Agreement as indicated in the Instrument of Adherence and the Instrument of
Adherence has been accepted by the Company.  Notwithstanding anything in the
Agreement to the contrary, any holder of shares of capital stock of the Company
or other securities of the Company may become a party to the Agreement by
executing and delivering to the Company this Amendment, and no action or consent
by Stockholder parties to the Agreement shall be required for such joinder to
the Agreement.

 

5.             Each party to this Amendment that was not a party to the
Agreement prior to its execution of this Amendment (an “Additional Party”)
hereby agrees that such Additional Party, (i) in the case of a holder of Common
Stock, has become a party and subject to the Agreement (as amended by this
Amendment) in the capacity of a Common Stockholder and Stockholder, (ii) in the
case of a holder of an option to purchase Common Stock, effective upon the
exercise of such option, shall be a party and subject to the Agreement (as
amended by this Amendment) in the capacity of a Common Stockholder and
Stockholder, (iii) in the case of a holder of a warrant to purchase shares of
Preferred Stock, effective upon the exercise of such warrant, shall be a party
and subject to the Agreement (as amended by this Amendment) in the capacity of a
Stockholder, and in each case shall be deemed to have made all of the
representations and warranties made by a Stockholder under the Agreement.

 

6.             Except as modified by this Amendment, the Agreement is hereby
reaffirmed in its entirety by the Stockholders and shall continue in full force
and effect.  This Amendment shall be construed and enforced in accordance with
and governed by the laws of the Commonwealth of Massachusetts, without giving
effect to the principles of conflicts of laws thereof that would result in the
application of the laws of any other jurisdiction.  This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

[remainder of page intentionally left blank; signatures follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed on its behalf as of the day and year first above written.

 

 

RADIUS HEALTH, INC.

 

 

 

 

 

By:

/s/ C. Richard Edmund Lyttle

 

 

C. Richard Edmund Lyttle, President

 

STOCKHOLDERS:

 

 

 

MPM BIOVENTURES III, L.P.

 

By:

MPM BioVentures III GP, L.P., its General Partner

 

By:

MPM BioVentures III LLC, its General Partner

 

 

 

 

By:

/s/ Ansbert K. Gadicke

 

 

Ansbert K. Gadicke, Series A Member

 

 

 

MPM BIOVENTURES III-QP, L.P.

 

By:

MPM BioVentures III GP, L.P., its General Partner

 

By:

MPM BioVentures III LLC, its General Partner

 

 

 

 

By:

s/ Ansbert K. Gadicke

 

 

Ansbert K. Gadicke, Series A Member

 

 

 

MPM BIOVENTURES III GMBH & CO. BETEILIGUNGS KG

 

By:

MPM BioVentures III GP, L.P., in its

 

 

capacity as the Managing Limited Partner

 

By:

MPM BioVentures III LLC, its General Partner

 

 

 

 

By:

s/ Ansbert K. Gadicke

 

 

Ansbert K. Gadicke, Series A Member

 

 

 

MPM BIOVENTURES III PARALLEL FUND, L.P.

 

By:

MPM BioVentures III GP, L.P., its General Partner

 

By:

MPM BioVentures III LLC, its General Partner

 

 

 

 

By:

s/ Ansbert K. Gadicke

 

 

Ansbert K. Gadicke, Series A Member

 

 

 

MPM ASSET MANAGEMENT INVESTORS 2003 BVIII LLC

 

 

 

By:

s/ Ansbert K. Gadicke

 

 

Ansbert K. Gadicke, Manager

 

 

[Signature page to Amendment No. 2 to Amended and Restated Stockholders’
Agreement]

 

--------------------------------------------------------------------------------


 

MPM BIO IV NVS STRATEGIC FUND, L.P.

 

By:

MPM BioVentures IV GP LLC, its General Partner

 

By:

MPM BioVentures IV LLC, its Managing Member

 

 

 

 

By:

s/ Ansbert K. Gadicke

 

 

Ansbert K. Gadicke, Member

 

 

 

 

 

BB BIOTECH VENTURES II, L.P.

 

 

 

 

 

By:

/s/ Pascal Mahieux

 

Name: Pascal Mahieux

 

Title: Director

 

 

 

BB BIOTECH GROWTH N.V.

 

 

 

 

 

By:

/s/ H.J. van Neutegem

 

Name: H.J. van Neutegem

 

Title: Managing Director

 

 

 

 

 

BROOKSIDE CAPITAL PARTNERS FUND, L.P.

 

 

 

 

 

By:

/s/ Ranesh Ramanathan

 

Name: Ranesh Ramanathan

 

Title: General Counsel

 

 

 

 

 

THE WELLCOME TRUST LIMITED,

 

AS TRUSTEE OF THE WELLCOME TRUST

 

 

 

 

 

By:

/s/ Peter J. Pereira Gray

 

Name: Peter J. Pereira Gray

 

Title: Managing Director, Investment Division

 

 

[Signature page to Amendment No. 2 to Amended and Restated Stockholders’
Agreement]

 

--------------------------------------------------------------------------------


 

OBP IV — HOLDINGS LLC

 

 

 

 

By:

OBP MANAGEMENT IV , L.P.

 

 

 

 

 

 

By:

/s/ Jonathan Fleming

 

 

Name: Jonathan Fleming

 

 

Title: General Partner

 

 

 

 

 

By:

SAINTS CAPITAL GRANITE, L.P.

 

 

By:

SAINTS CAPITAL GRANITE, LLC

 

 

 

 

 

 

By:

/s/ Scott Halsted

 

 

Name: Scott Halsted

 

 

Title: Managing Director

 

 

 

 

 

 

 

MRNA II - HOLDINGS LLC

 

 

 

 

By:

OBP MANAGEMENT IV , L.P.

 

 

 

 

 

 

By:

/s/ Jonathan Fleming

 

 

Name: Jonathan Fleming

 

 

Title: General Partner

 

 

 

 

 

By:

SAINTS CAPITAL GRANITE, L.P.

 

 

By:

SAINTS CAPITAL GRANITE, LLC

 

 

 

 

 

 

By:

/s/ Scott Halsted

 

 

Name: Scott Halsted

 

 

Title: Managing Director

 

 

 

 

 

HEALTHCARE VENTURES VII, LP,

 

By:

HealthCare Partners VII, L.P.

 

Its General Partner

 

 

 

By:

/s/ Jeffrey Steinberg

 

Name: Jeffrey Steinberg

 

Title: Administrative Partner of HealthCare Partners VII, L.P.

 

The General Partner of HealthCare Ventures VII, L.P.

 

 

 

 

 

/s/ Dr. Raymond F. Schinazi

 

Dr. Raymond F. Schinazi

 

 

[Signature page to Amendment No. 2 to Amended and Restated Stockholders’
Agreement]

 

--------------------------------------------------------------------------------


 

HEALTHCARE PRIVATE EQUITY LIMITED PARTNERSHIP

 

By:

Waverley Healthcare Private Equity

 

Limited, its general partner

 

 

 

 

By:

/s/ Graham Wood

 

Name: Graham Wood

 

Title: CIO - Equities

 

 

 

 

 

The Breining Family Trust dated August 15, 2003

 

 

 

 

 

By:

/s/ Clifford Breining

 

Name: Clifford Breining

 

Title: Trustee

 

 

 

 

 

/s/ Dr. Dennis A. Carson

 

Dr. Dennis A. Carson

 

 

 

 

 

David E. Thompson Revocable Trust

 

 

 

 

 

By:

/s/ David E. Thompson

 

Name: David E. Thompson

 

Title: Trustee

 

 

 

 

 

Jonnie K. Westbrook Revocable Trust dated March 17, 2000

 

 

 

 

 

By:

/s/ Jonnie K. Westbrook

 

Name: Jonnie K. Westbrook

 

Title: Trustee

 

 

 

 

 

/s/ H. Watt Gregory III

 

H. Watt Gregory III

 

 

[Signature page to Amendment No. 2 to Amended and Restated Stockholders’
Agreement]

 

--------------------------------------------------------------------------------


 

Hostetler Family Trust UTD 3/18/92

 

 

 

 

 

By:

/s/ Karl Y. Hostetler

 

Name: Karl Y. Hostetler

 

Title: Co-Trustee

 

 

 

By:

/s/ Margarethe Hostetler

 

Name: Margarethe Hostetler

 

Title: Co-Trustee

 

 

 

 

 

The Richman Trust dated 2/6/83

 

 

 

 

 

By:

/s/ Douglas D. Richman

 

Name: Douglas D. Richman

 

Title: Co-Trustee

 

 

 

By:

/s/ Eva A. Richman

 

Name: Eva A. Richman

 

Title: Co-Trustee

 

 

 

 

 

Ruff Trust dated l-1-02

 

 

 

By:

/s/ F. Bronson Van Wyck

 

Name: F. Bronson Van Wyck

 

Title: Trustee

 

 

 

 

 

IPSEN PHARMA SAS

 

 

 

By:

/s/ Nathalie Joannes

 

Name: Nathalie Joannes

 

Title: Executive Vice President, General Counsel

 

 

 

 

 

NORDIC BIOSCIENCE CLINICAL

 

DEVELOPMENT VII A/A

 

 

 

 

 

By:

/s/ Thomas Nielsen

 

Name: Thomas Nielsen

 

Title: CFO

 

 

[Signature page to Amendment No. 2 to Amended and Restated Stockholders’
Agreement]

 

--------------------------------------------------------------------------------


 

/s/ Alwyn Michael Parfitt, M.D.

 

Alwyn Michael Parfitt, M.D.

 

 

 

 

 

/s/ Barnett Pitzele

 

Barnett Pitzele

 

 

 

 

 

/s/ Bart Henderson

 

Bart Henderson

 

 

 

 

 

/s/ Benjamin C. Lane

 

Benjamin C. Lane

 

 

 

 

 

BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS

 

 

By:

/s/ Michael G. Douglas, Ph.D.

 

Name: Michael G. Douglas, Ph.D.

 

Title: Director, UAMS BioVentures

 

 

 

 

 

/s/ Brian Nicholas Harvey

 

Brian Nicholas Harvey

 

 

 

 

 

/s/ Cecil Richard Lyttle

 

Cecil Richard Lyttle

 

 

 

 

 

/s/ Charles O’Brien, PhD.

 

Charles O’Brien, PhD.

 

 

 

 

 

/s/ Chris Glass

 

Chris Glass

 

 

 

 

 

/s/ Christopher Miller

 

Christopher Miller

 

 

 

 

 

/s/ Daniel F. McCarthy

 

Daniel F. McCarthy

 

 

[Signature page to Amendment No. 2 to Amended and Restated Stockholders’
Agreement]

 

--------------------------------------------------------------------------------


 

/s/ Dotty Paquin

 

 

Dotty Paquin

 

 

 

 

 

 

 

 

/s/ Edith Estabrook

 

 

Edith Estabrook

 

 

 

 

 

 

 

 

/s/ Gary Hattersley

 

 

Gary Hattersley

 

 

 

 

 

 

 

 

H2 ENTERPRISES, LLC

 

 

 

 

 

By:

/s/ H. Watt Gregory, III

 

 

Name: H. Watt Gregory, III

 

 

Title: Managing Member

 

 

 

 

 

 

 

 

Dr. John Potts, Jr and Susanne K. Potts

 

 

Irrevocable Trust for Stephen K. Potts

 

 

dated 6-15-05

 

 

 

 

 

 

 

 

By:

/s/ John T. Potts, Jr. M.D.

 

 

Name: John T. Potts, Jr. M.D.

 

 

Title: Director of Research & Physician-in-Chief Emeritus, Massachusetts General
Hospital

 

 

 

 

 

 

 

/s/ John Thomas Potts, M.D.

 

 

John Thomas Potts, M.D.

 

 

 

 

 

 

 

 

/s/ John A. Katzenellenbogen, PhD.

 

 

John A. Katzenellenbogen, PhD.

 

 

 

[Signature page to Amendment No. 2 to Amended and Restated Stockholders’
Agreement]

 

--------------------------------------------------------------------------------


 

John A. Katzenellenbogen Trust

 

Under Agreement Dated August 2, 1999

 

 

 

 

 

By:

/s/ John A. Katzenellenbogen

 

Name: John A. Katzenellenbogen

 

Title: Trustee

 

 

 

 

 

/s/ Benita S. Katzenellenbogen, PhD

 

Benita S. Katzenellenbogen, PhD

 

 

 

 

 

/s/ E. Kelly Sullivan

 

E. Kelly Sullivan

 

 

 

 

 

/s/ Jonathan Guerriero

 

Jonathan Guerriero

 

 

 

 

 

/s/ Julianne Glowacki

 

Julianne Glowacki

 

 

 

 

 

/s/ Kathy Welch

 

Kathy Welch

 

 

 

 

 

/s/ Kelly Colbourn

 

Kelly Colbourn

 

 

 

 

 

/s/ Louis O’Dea

 

Louis O’Dea

 

 

 

 

 

/s/ Maria Grunwald

 

Maria Grunwald

 

 

 

 

 

/s/ Mary Lumpkins

 

Mary Lumpkins

 

 

 

 

 

/s/ Maysoun Shomali

 

Maysoun Shomali

 

 

[Signature page to Amendment No. 2 to Amended and Restated Stockholders’
Agreement]

 

--------------------------------------------------------------------------------


 

/s/ Michael Rosenblatt, M.D.

 

Michael Rosenblatt, M.D.

 

 

 

 

 

/s/ Patricia E. Rosenblatt

 

Patricia E. Rosenblatt

 

 

 

 

 

/s/ Robert L. Jilka, PhD.

 

Robert L. Jilka, PhD.

 

 

 

 

 

/s/ Robert S. Weinstein, M.D.

 

Robert S. Weinstein, M.D.

 

 

 

 

 

/s/ Samuel Ho

 

Samuel Ho

 

 

 

 

 

/s/ Socrates E. Papapoulos, M.D.

 

Socrates E. Papapoulos, M.D.

 

 

 

 

 

/s/ Stavros C. Manolagas

 

Stavros C. Manolagas

 

 

 

 

 

/s/ Stavroula Kousteni, PhD.

 

Stavroula Kousteni, PhD.

 

 

 

 

 

/s/ Teresita M. Bellido, PhD.

 

Teresita M. Bellido, PhD.

 

 

 

 

 

/s/ Thomas E. Sparks

 

Thomas E. Sparks

 

 

 

 

 

/s/ Tonya D. Goss

 

Tonya D. Goss

 

 

[Signature page to Amendment No. 2 to Amended and Restated Stockholders’
Agreement]

 

--------------------------------------------------------------------------------


 

The Kent C. Westbrook Revocable Trust,

 

Dated March 17, 2000, Kent C. Westbrook, Trustee

 

 

 

By:

/s/ Kent C. Westbrook

 

Name:

Kent C. Westbrook

 

Title:

Trustee

 

 

 

 

 

GE CAPITAL EQUITY INVESTMENTS, INC.

 

 

 

 

 

By:

/s/ Jacqueline K. Blechinger

 

Name: Jacqueline K. Blechinger

 

Title: Duly Authorized Person

 

 

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

By:

/s/ John G. Henderson

 

Name: John G. Henderson

 

Title: Vice President & General Counsel

 

 

 

 

 

LEERINK SWANN LLC

 

 

 

 

 

By:

/s/ Donald D. Notman

 

Name: Donald D. Notman

 

Title: Managing Director

 

 

 

 

 

SVB FINANCIAL GROUP

 

 

 

 

 

By:

/s/ Michael Kruse

 

Name: Michael Kruse

 

Title: Treasurer

 

 

[Signature page to Amendment No. 2 to Amended and Restated Stockholders’
Agreement]

 

--------------------------------------------------------------------------------